

(PAGE NUMBERS REFER TO PAPER DOCUMENT ONLY)




EXHIBIT 10.46








CPI CORP.


RETIREMENT PLAN


(As amended and restated effective January 1, 2010)

 
 
 
 
 
 

 


TABLE OF CONTENTS


ARTICLEPAGE




 
I
NAME, PURPOSE AND DEFINITIONS 
  1



 
II
SERVICE 
  8



 
III
PLAN PARTICIPATION 
  10



 
IV
CONTRIBUTIONS AND FUNDING 
  11



 
V
RETIREMENT BENEFITS 
  12



 
VI
FORM AND PAYMENT OF BENEFITS 
  15



 
VII
DEATH BENEFITS 
  21



 
VIII
SEVERANCE BENEFITS 
  23



 
IX
LIMITATIONS ON BENEFITS 
  24



 
X
RESTRICTIONS ON BENEFITS 
  30



 
XI
SPENDTHRIFT TRUST AND QUALIFIED DOMESTIC RELATIONS ORDERS 
  33



 
XII
ADMINISTRATION 
  36



 
XIII
THE TRUSTEE 
  38



 
XIV
INVESTMENTS 
  42



 
XV
GENERAL PROVISIONS REGARDING FIDUCIARIES 
  44



 
XVI
AMENDMENT AND TERMINATION 
  45



 
XVII
MERGER, DISSOLUTION AND ADOPTION 
  47

 
 
XVIII
MISCELLANEOUS PROVISIONS
  48

 
 
XIX
TOP-HEAVY PROVISIONS 
  49



 
XX
MINIMUM DISTRIBUTION REQUIREMENTS 
  51





 
 
 
 


CPI CORP.


RETIREMENT PLAN


(As amended and restated effective January 1, 2010)



    Effective as of January 1, 1967, the predecessor of CPI Corp. established a
Retirement Plan (“Plan”) for its eligible employees.  The Plan was thereafter
adopted by CPI Corp., a Delaware corporation (“Company”), and was amended and
restated as of January 1, 1976, as of January 1, 1980 and as of January 1,
1985.  Effective as of May 30, 1980, the Company established a separate trust to
hold Plan assets previously held in group insurance contracts.  The Plan and the
trust were amended and restated in a single document effective as of January 1,
1987.
 
    In 2002 the Plan and Trust was again amended and restated, generally
effective as of January 1, 1997, to bring the Plan and Trust into compliance
with all applicable requirements of the Uniformed Services Employment and
Reemployment Rights Act of 1994, the Small Business Job Protection Act of 1996,
the Taxpayer Relief Act of 1997, the Internal Revenue Service Restructuring and
Reform Act of 1998 and the Community Renewal Act of 2000.
 
    Since 2002 the Plan has been amended from time to time in good faith
compliance with subsequent changes in the laws and regulations and to make
certain changes in Plan design and operation.  In 2004 the Plan was frozen with
respect to all but certain older long service Participants and in 2009 the Plan
was frozen with respect to all Participants.
 
    Effective April 2, 2007, the Company appointed the Charles Schwab Trust
Company as Trustee of the Plan and entered into a separate Directed Employee
Benefit Trust Agreement with the Charles Schwab Trust Company.  The Charles
Schwab Trust Company subsequently merged into and became a division of Charles
Schwab Bank.
 
    Effective as of January 1, 2010, the Company hereby amends and restates the
Plan in its entirety to incorporate all prior amendments and to comply with all
applicable requirements of the Internal Revenue Code adopted through 2009,
including EGTRRA, the Pension Protection Act of 2006, the Heroes Earnings
Assistance and Relief Tax Act of 2008 and the Worker, Retiree and Employer
Recovery Act of 2008.




ARTICLE I


NAME, PURPOSE AND DEFINITIONS


Section 1.1.                      Name.  This Plan shall be known as the “CPI
Corp. Retirement Plan.”


Section 1.2.                      Purpose.  The Company has established this
Plan and the Trust to encourage its Employees to continue in its employ, to
induce desirable persons to enter its employ in the future, and to provide its
eligible Employees with retirement benefits.  The Plan is intended to meet
 
 
 
1
 
 
 
 
the requirements of the Internal Revenue Code of 1986 and the Employee
Retirement Income Security Act of 1974 (as both may be amended from time to
time), and to comply fully with the requirements of these laws in effect.


Section 1.3.                      Definitions.  Whenever used herein, the
following words and phrases shall have the meanings ascribed to them in this
Section, unless otherwise specifically defined or unless the context clearly
otherwise requires:


(a)
Accrued Benefit:  At any given date, the monthly retirement benefit, expressed
in the normal form and payable commencing at Normal Retirement Date, accrued by
a Participant in accordance with Section 5.1 as of such date.



(b)
Active Participant:  Any Employee of the Company who has satisfied the
eligibility requirements of the Plan.  An Employee shall cease to be an Active
Participant in the Plan if he ceases to be an Employee of the Company or if he
becomes covered by a collective bargaining agreement to which the Company is a
party or by which it is bound and with respect to which retirement benefits were
the subject of good faith bargaining.



(c)
Actuarial Equivalent:  A lump sum payment, series of payments, or form of
annuity which has the same present value as the normal form of Plan
benefit.  Except as otherwise provided in Section 6.5 and Section 9.1, present
values, for the purpose of determining Actuarial Equivalents, shall be
determined by discounting all future payments for interest and mortality only,
using the following assumptions:



 
(i)
Interest Rate:  7.5%.



 
(ii)
Mortality Table:  1971 Group Annuity Mortality Table for males projected by
Scale E to 1976, with a 1-year age setback.



 
In no event shall the Actuarial Equivalent of a Participant's total Accrued
Benefit be less than the Actuarial Equivalent of his Accrued Benefit as of
August 1, 1983, determined using the following assumptions:



 
(i)
Interest Rate:  8% for single sum payments only (6% for annuities).



 
(ii)
Mortality Table:  1971 Group Annuity Mortality Table for males projected by
Scale E to 1976, with a 6-year age setback for females.



(d)
Affiliate:  Any corporation which, together with CPI Corp., is a member of a
controlled group of corporations, as defined in Section 414(b) of the Code; any
trade or business (whether or not incorporated) which, together with CPI Corp.,
is a member of a group of trades or businesses under common control, as defined
in Section 414(c) of the Code; any corporation, partnership or other
organization which, together with CPI Corp., is a member of an affiliated
service group, as defined in Section 414(m) of the Code; and any other
corporation, partnership or other organization required to be aggregated with
CPI Corp. pursuant to Regulations under Section 414(o) of the Code.



 
2
 
 
(e)
Beneficiary:  The person or persons who, by the terms of this Plan and Trust,
may become entitled to a benefit from the Plan in case of the death of a
Participant.



(f)
Code:  The Internal Revenue Code of 1986, as amended from time to time.



(g)
Company:  CPI Corp., together with any Affiliate of, or successor to CPI Corp.
(or any Affiliate thereof), which shall adopt and assume the obligations of this
Plan and Trust.  However, if another Company has adopted the Plan and Trust, the
term “Company,” for purposes of the provisions of this Plan relating to its
management and administration, shall refer only to CPI Corp.



(h)
Compensation:  All of the Compensation paid to an Employee by the Employer that
is required to be reported as wages on the Employee's Form W-2 for income tax
purposes for the calendar year ending with or within the Plan Year. Compensation
shall also include amounts contributed by the Employer on behalf of the Employee
pursuant to a salary reduction agreement to a cash or deferred arrangement under
Section 401(k) of the Code, a simplified employee pension under Section
408(k)(6) of the Code, a tax sheltered annuity under Section 403(b) of the Code,
a cafeteria plan under Section 125 of the Code and/or a qualified transportation
fringe under Section 132(f)(4) of the Code.  The Compensation of any Participant
taken into account under the Plan for any Plan Year shall not exceed $200,000
(as indexed for cost of living adjustments provided for under Section 401(a)(17)
of the Code) (the “Annual Maximum”).



(i)
Effective Date:  The Effective Date of this amended and restated Plan is January
1, 2010; however, certain provisions of the Plan shall be effective as of such
other dates as are specified in other Sections of the Plan.  The provisions of
this Plan shall only apply to an Employee who terminates employment on or after
the Effective Date.  Except as otherwise expressly provided herein, the rights
and benefits, if any, of a former Employee shall be determined under the
provisions of the Prior Plan in effect on the date his employment terminated.



(j)
Employee:  Any person employed by the Employer.  In addition, a person (a
“Leased Employee”) who is not an Employee under the preceding sentence but who
provides services to the Employer, shall, except to the extent otherwise
provided in the Regulations, be considered an Employee with respect to such
services if:  (i) The services are provided pursuant to an agreement between the
Employer and any other person or entity (the “Leasing Organization”); (ii) such
Leased Employee has performed services for the Employer (or for the Employer and
related persons as defined in Section 144(a)(3) of the Code) on a substantially
full-time basis for a period of at least 1 year; and (iii) such services are
performed under the primary direction and control of the Employer.  However, a
Leased Employee shall not be considered an Employee if:  (i) He is covered by a
money purchase pension plan maintained by the Leasing Organization which has a
nonintegrated employer contribution rate of at least 10% of compensation
(including amounts contributed on behalf of the Leased Employee pursuant to a
salary reduction agreement to one or more plans under Section 132(f)(4), Section
401(k), Section 408(k)(6), Section 403(b) and/or Section 125 of the Code), full
and immediate vesting, and each employee of the Leasing Organization immediately
participates in such plan (except those who perform substantially all of their
service for the Leasing Organization and those whose compensation from the
Leasing Organization for each year during the 4-year period ending with the Plan
Year is less than $1,000); and (ii) Leased Employees do not constitute more than
20% of the Employer's nonhighly compensated work force, as defined in Section
414(n)(5)(C)(ii) of the Code.



 
3
 
 
(k)
Employer:  CPI Corp. and any Affiliates of it.



(l)
ERISA:  The Employee Retirement Income Security Act of 1974, as amended from
time to time.



(m)
Former Participant:  A person whose employment with the Company has terminated
or who has become covered by a collective bargaining agreement to which the
Company is a party or by which it is bound and with respect to which retirement
benefits were the subject of good faith bargaining, but whose Accrued Benefit
has not been fully distributed and/or forfeited.



(n)
Highly Compensated Employee:  Any Employee who performed services for the
Employer during the Plan Year and:



 
(i)
Was at any time during such Plan Year or the preceding Plan Year a 5% owner
(within the meaning of Section 416(i)(1) of the Code) of the Company or any
Affiliate; or



 
(ii)
for the preceding Plan Year received Compensation from the Employer in excess of
$80,000 (as indexed for cost of living adjustments provided for under Section
415(d) of the Code).



 
If any Plan Year has fewer than 12 months, the dollar amount in subparagraph
(ii) above shall be the amount shown in such subparagraph multiplied by a
fraction, the numerator of which is the number of months in such Plan Year and
the denominator of which is 12.  For purposes of this paragraph (n),
Compensation shall mean Compensation as defined in paragraph (c) of Section
9.1.  The determination of who is a Highly Compensated Employee shall be made in
accordance with Section 414(q) of the Code and the Regulations thereunder.



 
4
 
 
(o)
Key Employee:  Any Employee or former Employee (including any deceased Employee)
who at any time during the Plan Year that includes the Determination Date was:



 
(i)
An officer of the Employer having Compensation from the Employer for such Plan
Year in excess of $130,000 (as adjusted under Section 416(i)(1) of the code for
Plan Years beginning after 2002);



 
(ii)
a 5% owner of the Company or any Affiliate; or



 
(iii)
a 1% owner of the Company or any Affiliate having annual Compensation from the
Employer in excess of $150,000.



 
For purposes of subparagraph (i) above, no more than 50 Employees (or, if
lesser, the greater of 3 or 10% of the Employees) shall be treated as
officers.  The Beneficiary of a Key Employee is also a Key Employee.  The
determination of who is a Key Employee shall be made in accordance with Section
416(i)(1) of the Code and the Regulations thereunder.



(p)
Monthly Plan Compensation:



(i)           Effective for Plan Years commencing prior to 1989, the average
monthly Compensation (limited as described in subparagraph (iii)) of a
Participant over the Participant's total number of calendar years of
participation in the Plan from and after January 1, 1975.


(ii)           Effective for Plan Years commencing after 1988 and before 1998,
for Participants who have 1 Hour of Service on or after January 1, 1989, the
average monthly Compensation (limited as described in subparagraph (iii)) of a
Participant over the Participant's total number of calendar years of
participation in the Plan from and after January 1, 1985.


(iii)           For purposes of determining a Participant's Monthly Plan
Compensation for years prior to 1998:  (A) Compensation shall be reduced by all
of the following items (even if includible in gross income): reimbursements or
other expense allowances, fringe benefits, moving expenses and welfare benefits;
and (B) a Participant's Compensation in excess of $50,000 in any year shall not
be included; provided, however, that for the 1995, 1996 and 1997 Plan Years, the
$50,000 dollar limit shall be adjusted each year to reflect increases in the
Consumer Price Index.


 
5
 
 
(iv)           Effective for Plan Years commencing after 1997 and before 2001,
for Participants who have 1 Hour of Service on or after January 1, 1998, the
average monthly Compensation (limited as described in subparagraph (vi)) of a
Participant over the Participant's total number of calendar years of
participation in the Plan from and after January 1, 1995.


(v)           Effective for Plan Years commencing after 2000, for Participants
who have 1 Hour of Service on or after January 1, 2001, the average monthly
Compensation (limited as described in subparagraph (vi)) of a Participant over
the Participant's total number of calendar years of participation in the Plan
from and after January 1, 1998.


(vi)           For purposes of determining a Participant's Monthly Plan
Compensation for years after 1997:  (A) Compensation shall be reduced by all of
the following items (even if includible in gross income): reimbursements or
other expense allowances, fringe benefits, moving expenses and welfare benefits;
and (B) a Participant's Compensation in excess of $100,000 in any year shall not
be included.


(vii)           Effective for Participants who have at least 1 Hour of Service
on or after June 6, 2002, for purposes of determining Monthly Plan Compensation
a Participant’s Compensation for 2002 and subsequent years shall not be limited
as described in subparagraph (vi) above but shall be limited only by the Annual
Maximum for such year.


(q)
Non-key Employee:  Any Employee or Beneficiary who is not a Key Employee.



(r)
Normal Retirement Date:



 
(i)
With respect to Employees who became Active Participants in the Plan on or
before January 1, 1996, the first day of the month coincident with or next
following the date on which the Participant attains 65 years of age.



 
(ii)
With respect to Employees who became Active Participants in the Plan after
January 1, 1996, the first day of the month coincident with or next following
the later of (A) the date on which the Participant attains 65 years of age or
(B) the date which is the 5th anniversary of the date on which the Participant
first became an Active Participant in the Plan.



 
6
 
 
(s)
Participant:  Any Active Participant or any Former Participant who has an
Accrued Benefit in the Plan.



(t)
Pension Commencement Date:  The first day of the first period for which
retirement benefit payments are payable to any Participant, whether or not a
payment is actually made on such date.  Such date shall be the first day of the
month coinciding with or next following the Participant's Retirement Date, or,
in the case of a deferred retirement benefit, a date not earlier than the first
day of the month following the Company's receipt of his election to retire on or
after the date he is eligible for an early retirement benefit or his Normal
Retirement Date.



(u)
Plan:  This agreement, together with any and all amendments or supplements
hereto.



(v)
Plan Year:  The 12-consecutive month period commencing on January 1 of each year
and ending on December 31 of the same year.



(w)
Prior Plan:  The Plan and Trust as maintained by the Company and in effect
immediately prior to the Effective Date, and any predecessors to such Prior
Plan.



(x)
Regulations:  The Internal Revenue Service Regulations, as amended from time to
time.



(y)
Retirement Date:  The date upon which a Participant actually retires in
accordance with the provisions of Article V.



(z)
Trust:  The Trust established to hold the assets of the Plan, as amended by the
Directed Employee Benefit Trust Agreement with The Charles Schwab Trust Company,
as it may be amended from time to time, and any successor Trust.  The terms of
said Trust Agreement and any successor Trust Agreement are incorporated in the
Plan by this reference.



(aa)
Trustee:  The Charles Schwab Trust Company, a division of Charles Schwab Bank,
and its successor or successors as Trustee under the Trust.



Section 1.4.                      Other Definitions.  In addition to the above
definitions, certain words and phrases used in the Plan are defined in other
portions of the Plan.




 
7
 
 
ARTICLE II


SERVICE


Section 2.1.                      Hour of Service.  Subject to the provisions of
Section 2.2, the term “Hour of Service” means, with respect to any Employee:


(a)
Each hour for which an Employee is directly or indirectly paid or entitled to
payment by the Employer for the performance of duties for the Employer during
the applicable computation period;



(b)
each hour for which an Employee is directly or indirectly paid or entitled to
payment by the Employer for reasons (such as vacation, sickness, disability,
layoff, jury duty, military duty or leave of absence) other than for the
performance of duties (up to a maximum of 501 hours for any single continuous
period during which the Employee performs no duties);



(c)
each hour for which back pay, irrespective of mitigation of damage, has been
either awarded or agreed to by the Employer;



(d)
each hour for which the Employee must be credited for qualified military service
(as defined in Section 414(u) of the Code).



The same Hours of Service shall not be credited both under paragraph (a) or
paragraph (b), as the case may be, and under paragraph (c).  With respect to
Hours of Service, the rules of paragraphs (b) and (c) of Section 2530.200b-2 of
the Department of Labor Regulations are incorporated in this Section 2.1 by this
reference.


Section 2.2.                      1 Year Break in Service.  The term “1 Year
Break in Service” means, with respect to any Employee, any 12-consecutive-month
period, commencing on an anniversary of the date on which he first completed an
Hour of Service, during which such Employee completes 500 or fewer Hours of
Service.  Solely for the purpose of determining whether an Employee has incurred
a 1 Year Break in Service, Hours of Service shall include, to the extent not
included under Section 2.1, the hours described below that the Employee is:


(a)
Absent from active employment with the Employer by reason of jury duty or by
reason of service in the Armed Forces of the United States of America;



(b)
on any other unpaid Employer-approved absence granted under rules uniformly
applied by it; or



(c)
absent from active employment for any period:



 
(i)
By reason of the pregnancy of the Employee;



 
(ii)
by reason of the birth of a child of the Employee;



 
8
 
 
 
(iii)
by reason of the placement of a child with the Employee in connection with the
adoption of such child by the Employee; or



 
(iv)
for purposes of caring for such child for a period beginning immediately
following such birth or placement.



The number of Hours of Service to be credited under paragraphs (a), (b) or (c)
above shall be the number of Hours of Service that would otherwise have been
credited to the Employee but for such absence, or, in any case where the
Employer is unable to determine such number of Hours of Service, 8 Hours of
Service per normal workday of absence.  The same hours shall not be credited as
Hours of Service under more than 1 of such  paragraphs.  The Hours of Service
credited under paragraph (c) shall be credited to the Plan Year in which the
absence begins if necessary to prevent a 1 Year Break in Service in that Plan
Year, otherwise to the following Plan Year.  No credit for Hours of Service will
be given under paragraph (c) unless the Company receives such timely information
as it may reasonably require to establish that the absence is for reasons
described in paragraph (c) and the number of days for which there was such an
absence.


Section 2.3.                      Year of Service.  The term “Year of Service”
means, with respect to any Employee, any 12-consecutive-month period, commencing
on the date he first completes an Hour of Service or any anniversary thereof,
during which such Employee completes at least 1,000 Hours of Service with the
Employer, subject to the following:


(a)
Non-hourly Employees:  Each Employee who is not compensated on an hourly basis
shall be credited with 190 Hours of Service for each month for which the
Employee would be credited with at least 1 Hour of Service.



(b)
Nonvested Participants:  If an Employee or Participant does not have a
nonforfeitable right to any portion of his Accrued Benefit derived from Company
contributions, and if the number of his consecutive 1 Year Breaks in Service
equals or exceeds the greater of 5 or the aggregate number of his Years of
Service, his Years of Service prior to such break shall be disregarded, and he
shall be considered as a new Employee for all purposes of the Plan.  In
computing Years of Service prior to such break, Years of Service which could
have been disregarded under the provisions of this paragraph (b) by reason of
any prior breaks shall be disregarded.



Section 2.4.                      Disregard of Service Due to Distribution.  If,
upon termination of employment, any portion of the present value of the
nonforfeitable portion of a Participant's Accrued Benefit is distributed to him
pursuant to the provisions of this Plan (including those requiring Participant
and spousal consent for certain distributions), service with respect to which
such Accrued Benefit was attributable shall be disregarded for purposes of
determining such Participant's Accrued Benefit thereafter; provided, however,
such service shall not thereafter be disregarded in determining such
Participant's Accrued Benefit if (a) the distribution was less than the present
value of the Participant's Accrued Benefit, (b) the Participant resumes
employment covered under the Plan, and (c) the Participant repays the full
amount distributed, together with interest compounded annually at the rate
determined for purposes of Section 411(c)(2)(C) of the Code, prior to the
earlier of (i) the date which is 5 years after his date of his reemployment by
the Employer, or the date he incurs 5 consecutive 1 Year Breaks in Service
following the date of distribution.  If any service is disregarded pursuant to
the provisions of this Section 2.4, any Accrued Benefit attributable to such
service shall not reduce any benefit otherwise payable under the Plan.


 
9
 
 
Section 2.5.                      Military Service.  If an Employee's employment
with the Employer is interrupted by qualified military service (as defined in
Section 414(u)(5) of the Code), the period of his qualified military service
shall be considered as service for the Employer for all Plan purposes if the
individual returns to the employ of the Employer within the time period during
which his reemployment rights are protected by law.  In determining his Years of
Service such Employee shall be credited with the same number of Hours of Service
per month during his period of military service as he customarily performed
prior to such period.  Such Employee shall also be deemed to have earned
Compensation for such period in such amount as he reasonably could be expected
to have earned based on his work history before and after his period of military
service.  Effective January 1, 2007, in accordance with the provisions of
Section 401(a)(37) of the Code, if a Participant dies while performing qualified
military service, the Plan shall treat such Participant as having resumed
employment and then terminated employment on account of death, such that the
Participant’s surviving spouse, if any, shall be entitled to a survivor annuity
under the provisions of Section 7.1 or 7.2.  The provisions of this Section 2.5
shall be applied in accordance with Section 414(u) of the Code and other
applicable federal law and regulations.


Section 2.6.                      Service with Fox Photo, Inc. As a result of
the sale by the Company of a controlling interest in its Fox Photo, Inc.
subsidiary to an unrelated third party on October 4, 1996, Fox Photo, Inc.
ceased to be an Affiliate of CPI Corp. and an Employer as such terms are defined
in the Plan, and Employees of Fox Photo, Inc. ceased to be Active Participants
in the Plan.  Nevertheless, a Participant’s continuous period of service with
Fox Photo, Inc. after October 4, 1996 shall be counted as service for the
Employer under Section 2.1 and Section 2.3 for the sole purpose of determining
the Participant’s nonforfeitable interest in his Accrued Benefit under Section
8.1.  Once the Participant’s employment with Fox Photo, Inc. terminates, any
subsequent service with Fox Photo, Inc. resulting from reemployment shall not be
considered as service for the Employer under this Plan.




ARTICLE III


PLAN PARTICIPATION


Section 3.1.                      Commencement of Participation.  Each former
Employee who retired or terminated employment while covered under the Prior Plan
shall continue to be entitled to the same benefits under this Plan to which he
was entitled under the Prior Plan, and such benefits shall continue to be
governed by the provisions of the Prior Plan, as amended.  Each Employee who was
a Participant in the Prior Plan on the Effective Date shall continue to
participate in this Plan as of the Effective Date.  No Employee who is not
already a Participant shall become an Active Participant in the Plan after
January 1, 2004.


 
10
 
 
Section 3.2.                      No Guaranty and Facts Regarding
Eligibility.  Participation in the Plan shall not constitute a guaranty or
contract of employment with the Company.  With respect to the facts determining
the eligibility or noneligibility of any Employee to participate, the Trustee
shall be fully protected in relying on information furnished by the Company and
shall not be required to make any further inquiry of fact.




ARTICLE IV


CONTRIBUTIONS AND FUNDING


Section 4.1.                      Contributions and Forfeitures.  All
contributions to provide the benefits under the Plan shall be made by the
Company.  The Company shall pay over to the Trustee such amounts as may be
agreed upon from time to time by the Company, upon and with the advice of an
actuary, and in accordance with the provisions of Section 412, Section 430 and
Section 436 of the Code.  All forfeitures arising under the Plan shall be
applied to reduce the Company's contributions.


Section 4.2.                      When Contribution is Due.  The contribution to
this Plan and Trust by the Company for any Plan Year shall be made in one or
more installments, as required by Section 412(m) of the Code and the Regulations
thereunder.  Any contribution for a Plan Year made after the end of such Plan
Year shall be paid over not later than the time prescribed by law for filing the
federal income tax return of the Company for such Plan Year (including
extensions thereof).


Section 4.3.                      Exclusive Benefit.  All contributions shall be
made to the Trust for the exclusive benefit of Participants and their
Beneficiaries, if any, for the purpose of distributing the principal and income
of the Trust fund to them in accordance with the provisions of the Plan, and it
shall be impossible at any time prior to the satisfaction of all fixed and
contingent obligations of the Plan to Participants and Beneficiaries for any
part of the Trust fund to be used or diverted to purposes other than for such
exclusive benefit, except that payment of taxes and administration expenses may
be made from the Trust as provided in Article XIII.


Section 4.4.                      No Reversion.  The entire amount of all monies
so paid or made available by the Company to the Trustee under the preceding
Sections of this Article IV shall  constitute an irrevocable contribution by the
Company to this Trust, and the Company shall have no further rights or claims to
said funds other than such amounts as remain in the Trust upon its termination
because of erroneous actuarial computations after the satisfaction of all fixed
and contingent obligations to Participants and Beneficiaries.  A balance due to
erroneous actuarial computations shall mean any surplus arising because actual
requirements differ from the expected requirements based on previous actuarial
valuations of liabilities or determinations of costs of providing pension
benefits under the Plan in accordance with reasonable assumptions as to
mortality, interest, etc., and correct procedures relating to the method of
funding, all as made by the Company upon and with the advice of an
actuary.  Notwithstanding the foregoing:


 
11
 
 
(a)
Any contribution made by the Company by a mistake of fact shall be returned to
the Company, upon its request, within 1 year after such contribution was made;
and



(b)
each contribution of the Company shall be conditioned upon its deductibility
under Section 404 of the Code, and if a deduction is disallowed with respect to
any contribution, it shall be returned to the Company, upon its request, within
1 year after the disallowance of the deduction.



Section 4.5.                      Acceptance by Trustee.  The Trustee may accept
any amount paid to the Trustee by the Company without any responsibility or
necessity on the part of the Trustee to check or otherwise determine if the
amount so paid was properly authorized and paid in accordance with the
provisions hereof.


Section 4.6.                      No Contributions by
Participants.  Participants shall not be required or permitted to make
contributions to the Trust.




ARTICLE V


RETIREMENT BENEFITS


Section 5.1.                      Normal Retirement Pension.  Each Participant
shall have the right, at his option, to retire at any time from and after his
Normal Retirement Date.  Until such retirement or other termination of
employment thereafter, his full participation as an Active Participant in the
Plan shall continue.  Upon such retirement he shall be entitled to receive a
monthly retirement benefit (his “Normal Retirement Pension”) in the amount of 1%
of his Monthly Plan Compensation multiplied by his Years of
Service.  Notwithstanding the foregoing provisions of this Section 5.1, no
Employee or former Employee who was an active participant in the Prior Plan on
December 31, 1979 shall receive a benefit which is less than his Accrued Benefit
as of December 31, 1979, determined in accordance with the provisions of the
Prior Plan in effect on such date.


In addition, each Employee or former Employee who was an active participant in
the Prior Plan on December 31, 1979, and whose Normal Retirement Date occurs on
or after January 1, 1980, and prior to January 1, 1990, shall receive a benefit
equal to the greater of (a) his Normal Retirement Pension determined under the
preceding paragraph or (b) the benefit to which he would be entitled determined
in accordance with the provisions of Section 5.1 of the Prior Plan in effect on
December 31, 1979; provided, however, that to satisfy the requirements of the
proposed Regulations promulgated under Section 401(l) of the Code effective for
Plan Years after 1988, for all Plan Years beginning on or after January 1, 1989,
in lieu of the formula in said Section 5.1 of the Prior Plan, such benefit shall
be determined based on the following equivalent benefit formula:  (.65% x FAP-5
≤ $800 + 1.2% x FAP-5 > $800) x Years of Service (not more than 25), where FAP-5
means such Participant's average monthly wage or salary (exclusive of bonuses,
commissions, all forms of Deferred Compensation, and salary in excess of $4,167
per month) over the 5-consecutive calendar years in the last 10 years preceding
his Normal Retirement Date or earlier termination of employment which produce
the highest average.


 
12
 
 
Notwithstanding the foregoing provisions of this Section 5.1, the Accrued
Benefit of each Participant who is not a Grandfathered Participant (as defined
herein) shall be frozen as of March 31, 2004.  The Normal Retirement Pension of
each such Participant shall be determined based on the Participant’s Monthly
Plan Compensation and Years of Service earned through March 31, 2004.


A Participant who is an Active Participant in the Plan on March 31, 2004 shall
be a Grandfathered Participant if the Participant has both attained age 50 and
completed 10 Years of Service as of March 31, 2004, provided, however, that any
Participant who is a Regional Vice-President in the Company’s Portrait Studio
Division or who is party to an employment agreement with the Company that
provides the Participant with supplemental retirement benefits outside this Plan
shall not qualify as a Grandfathered Participant.  Each Grandfathered
Participant shall continue to accrue benefits under the Plan after March 31,
2004 until February 20, 2009 at which time the Accrued Benefit of each
Grandfathered Participant shall be frozen.  The Normal Retirement Pension of
each Grandfathered Participant shall be determined based on the Participant’s
Monthly Plan Compensation and Years of Service earned through February 20, 2009.


Section 5.2.                      Early Retirement Pension.  A Participant who
has attained age 55 and completed 15 Years of Service shall have the right to
retire on any date thereafter prior to his Normal Retirement Date and shall
thereupon be entitled to receive a monthly early retirement benefit determined
in the same manner as the Normal Retirement Pension described in Section 5.1.
Such benefit shall commence on or after his Retirement Date and on the first day
of the month coincident with or next following his election of an early
retirement pension, but no later than the Participant's Normal Retirement
Date.  If payment of an early retirement pension begins on the Participant's
Normal Retirement Date, the amount of the benefit shall be his Accrued Benefit
as of his early Retirement Date.  If payment of such benefit begins before his
Normal Retirement Date, the amount shall be the Participant's Accrued Benefit as
of his early Retirement Date, reduced by 1/180th for each of the first 60 months
by which payment precedes his Normal Retirement Date, and by 1/360th for each
additional month by which payment precedes his Normal Retirement Date.


Section 5.3.                      Suspension of Benefits During
Reemployment.  If a Participant receiving or entitled to receive benefits under
the Plan is reemployed by the Company, any benefit payments then being made to
him shall be suspended during his period of reemployment.  When the Participant
subsequently retires, the amount of his monthly benefit shall be redetermined as
the sum of (a) the monthly benefit he received at the time payment was
suspended, actuarially increased to reflect the period during which payment was
suspended, and (b) any additional benefits accrued during the period of
reemployment.  Payment shall resume no later than the first day of the third
calendar month after the calendar month in which the Participant again retires,
and the initial payment shall include the payment scheduled to occur in the
month when payment resumes and any amounts withheld during the period between
the cessation of employment and the resumption of payment.  If a Participant is
reemployed by the Company after his Normal Retirement Date, payment of his
benefits may be suspended pursuant to this Section 5.3 only for any calendar
month in which he completes at least 40 Hours of Service and only in compliance
with the notification and suspension requirements of Section 5.5.  Effective
January 1, 1991, benefit payments shall only be suspended pursuant to this
Section 5.3 if the Participant is reemployed and earns more than 1,000 Hours of
Service in any Plan Year.


 
13
 
 
Section 5.4.                      Employment after Normal Retirement Date.  A
Participant may remain an Employee after his Normal Retirement Date.  At the
Participant's actual Retirement Date his monthly amount of benefit shall be the
then Actuarial Equivalent of the Normal Retirement Pension computed under
Section 5.1 to which he would have been entitled at his Normal Retirement Date.


Section 5.5.                      Compliance.  The provisions of Section 5.3 and
Section 5.4 shall be construed and applied in a manner consistent with Section
203(a)(3)(B) of ERISA and the regulations thereunder.  After the Participant has
attained his Normal Retirement Date, no payment shall be suspended by the Plan
pursuant to Section 5.3 unless the following requirements are satisfied:


(a)
Notification:  The Company shall notify the Participant that his benefits are
suspended by personal delivery or first-class mail during the first calendar
month or payroll period in which the Plan withholds payment.  Such notification
shall contain a description of the specific reasons why benefit payments are
being suspended, an explanation of the Plan provisions relating to the
suspension of payments, a copy of Section 5.3, Section 5.4 and this Section 5.5
of the Plan, and a statement to the effect that applicable Department of Labor
Regulations may be found in Section 2530.203-3 of the Code of Federal
Regulations.  The notice shall also inform the Participant of the procedures for
affording a review of the suspension in accordance with the claims procedures of
Section 12.9 and Section 12.10 of the Plan.



(b)
Amount Suspended:  In the case of benefits payable periodically on a monthly
basis for as long as a life (or lives) continues, such as a straight-life
annuity or a Joint and Survivor Annuity, the amount suspended shall be the
monthly benefit payment.  In the case of a benefit payable in a form other than
the form described in the preceding sentence, the amount suspended each month
shall be equal to the lesser of:



 
(i)
The amount which would have been payable to the Participant if he had been
receiving monthly benefits under the Plan since his Retirement Date based on a
single-life annuity commencing at his Retirement Date; or



 
(ii)
the actual amount paid or scheduled to be paid to the Participant for such
month.  Payments which are scheduled to be paid less frequently than monthly may
be converted to monthly payments for purposes of the preceding sentence.



 
14
 
 


ARTICLE VI


FORM AND PAYMENT OF BENEFITS


Section 6.1.                      Normal Form.  Except as hereinafter provided,
the normal form of payment of benefits provided for in Article V shall be
payments in equal monthly installments commencing upon a Participant's Pension
Commencement Date and ending with the monthly payment coinciding with or next
preceding his death.


Section 6.2.                      Surviving Spouse Annuity.  Notwithstanding the
provisions of Section 6.1 and except as provided in Section 6.5, if a married
Participant retires in accordance with the provisions of Article V, then, unless
he has otherwise elected in the 180-day period ending on his Pension
Commencement Date, in lieu of the normal form and amount of pension benefit
provided by the Plan, his benefit shall be paid in the form of an annuity for
the life of the Participant with a survivor annuity for the life of his spouse
payable under the 50% Contingent Annuitant Option  described in Section 6.3 and
which is the Actuarial Equivalent of the normal form and amount of pension
benefit provided by the Plan (a “Joint and Survivor Annuity”).


Section 6.3.                      Optional Forms of Payment.  Except as
otherwise provided in this Section 6.3 and subject to the provisions of
paragraph (d) of Section 16.1, a Participant may, prior to his Pension
Commencement Date, elect to convert the pension described in Section 6.1 or
Section 6.2 otherwise payable to him into any one of the optional forms of
benefit described in this Section 6.3. Any amount determined under the available
optional forms shall be the Actuarial Equivalent of the normal form of
payment.  Any such election shall not be effective unless made in writing and in
compliance with the requirements of Section 6.4.


(a)
Contingent Annuitant Option:



 
(i)
In lieu of receiving his retirement benefit under the normal form, a Participant
may elect to convert his normal form of benefit to a contingent annuitant option
which provides for an actuarially adjusted retirement benefit payable to the
retired Participant during his lifetime and for the continuation of benefit
payments in a percentage (100%, 75% (a “Qualified Optional Survivor Annuity”),
66-2/3% or 50%) of the Participant's reduced pension benefit to his previously
designated (at the date the option was elected) contingent annuitant, if living,
after the retired Participant's death.



 
(ii)
If the contingent annuitant is the spouse of the retired Participant, the
benefit payable under this option is payable without restriction.  If, however,
the contingent annuitant is any person other than the spouse of the retired
Participant, the benefit payable under this option shall be limited to the
extent that the present value of the payments to be made to the Participant
during his lifetime shall be more than 50% of the present value of the total
payments to be made to the Participant and contingent annuitant under this
option.



 
15
 
 
 
(iii)
Monthly benefit payments to the contingent annuitant shall commence on the first
day of the month next following the month in which the death of the Participant
occurs, provided the contingent annuitant is then living, and monthly benefit
payments shall terminate with the last monthly payment due immediately preceding
the death of the contingent annuitant.



 
(iv)
If the death of the contingent annuitant occurs before the Participant's Pension
Commencement Date, any election of this option shall be deemed null and void and
the normal form of retirement benefit shall again become operative as though the
contingent annuitant option had not been elected, subject to the Participant's
right to make another election or to name another contingent annuitant prior to
his Pension Commencement Date.  If the contingent annuitant predeceases the
retired Participant after payment commences, retirement benefit payments shall
terminate with the monthly payment due immediately preceding the Participant's
death.



(b)
Option for Life Annuity with Guaranteed Number of Monthly Payments:



 
(i)
In lieu of receiving his retirement benefit under the normal form, a Participant
may elect to convert his normal form of benefit to an option which provides for
an actuarially adjusted retirement benefit payable to the Participant during his
further lifetime with a guaranty that not less than a guaranteed number of
monthly retirement benefit payments (60 or 120), as specified at the date of
election of the option, shall be paid.



 
(ii)
If the death of the Participant occurs on or after his Pension Commencement Date
but before the guaranteed number of monthly payments has been made, the
remainder of such guaranteed number of monthly payments shall be paid as they
become due to the Beneficiary designated by the Participant.



 
(iii)
In the event of the death of the Beneficiary after the Participant's death but
before such guaranteed number of monthly payments has been made, the remainder
of such guaranteed number of monthly payments shall be commuted into one sum and
paid to such Beneficiary's executors or administrators.  If there is no
Beneficiary living at the death of the Participant, the remainder of the
guaranteed number of monthly payments shall be commuted into one sum and paid to
the Participant's executors or administrators.



 
16
 
 
(c)
Designation of Beneficiary or Contingent Annuitant:  Each Participant electing
an optional form of payment under this Section 6.3 shall designate in writing to
the Company the name or names of the Contingent Annuitant or Beneficiary or
Beneficiaries entitled to receive the remainder of any benefits which may be
payable under the optional form in the event of his death.  Any such designation
may be changed or revoked by a Participant at any time prior to his Pension
Commencement Date by appropriate instrument in writing signed by such
Participant and delivered to the Company.  Any designation made by a married
Participant of a Contingent Annuitant or Beneficiary other than his spouse shall
be subject to the spousal consent requirements of Section 6.4.



Section 6.4.                      Election and Spousal Consent.  Any election
made by a Participant pursuant to this Article VI shall be made in writing in
the 180-day period ending on his Pension Commencement Date and shall clearly
indicate that he is electing to receive his benefits under the Plan in a form
other than a life annuity or Joint and Survivor Annuity, whichever is
applicable.  An election may be revoked during the 180-day election period, and,
if such an election is so revoked, another may be made during such period.  No
less than 30 days and no more than 180 days prior to the Pension Commencement
Date the Company shall provide the Participant with a written explanation
of:  (a) The material features and relative values of the life annuity, Joint
and Survivor Annuity, Qualified Optional Survivor Annuity and the other optional
forms of benefit available under the Plan; (b) the Participant's right to make
and the effect of an election to waive such annuities; (c) the rights of the
Participant's spouse; and (d) the right to make, and the effect of, a revocation
of a previous election to waive such annuities.  A Participant may elect (with
spousal consent, if applicable) to waive the 30-day notice requirement provided
that the notice clearly informs the Participant that he has a right to a period
of at least 30 days to consider the decision and the Participant affirmatively
elects a distribution.  Any election of a Participant to waive the Joint and
Survivor Annuity shall not take effect unless:  (a) The election either
designates a form of payment which may not be changed without the spouse's
further consent, or expressly permits changes by the Participant without the
spouse's further consent; (b) the spouse of the Participant consents in writing
to such election; (c) the spouse's consent acknowledges the effect of such
election; (d) if the election permits the Participant to change the election
without the spouse's further consent, the consent acknowledges that the spouse
has the right to limit consent to a specific form of payment and voluntarily
consents to relinquish that right; and (e) such consent is witnessed by a Plan
representative or a notary public. However, the spouse's consent shall not be
required if it is established to the satisfaction of a Plan representative that
such consent may not be obtained because there is no spouse, because the spouse
cannot be located or because of such other circumstances as the Regulations may
prescribe.


Section 6.5.                      Lump Sum Payment and Direct Rollover
Options.  Notwithstanding any other provision of this Article VI, if the
actuarial present value of a Participant's vested Accrued Benefit does not
exceed $1,000, the Company shall direct the Trustee to distribute such benefit
in a lump sum payment, and, if the present value of a Participant's vested
Accrued Benefit exceeds $1,000, but does not exceed $10,000, the Participant may
elect, in accordance with the provisions of Section 6.4 and Section 6.7, to
receive a distribution of such benefit in a lump sum payment.  If the actuarial
present value of a Participant's vested Accrued Benefit exceeds $200, but does
not exceed $10,000, and to the extent distribution is not required under Section
6.9, Section 6.10 and Article XX of the Plan, a Participant who is otherwise
entitled under this Section 6.5 to have his benefit distributed in a lump sum
payment may elect, in lieu thereof, to have a portion or all of such
distribution paid in the form of a direct rollover to another Eligible
Retirement Plan (as defined below) designated by the Participant in accordance
with the provisions of Section 402 of the Code and Section 401(a)(31) of the
Code.  An Eligible Retirement Plan shall mean an individual retirement account
described in Section 408(a) of the Code, an individual retirement annuity
described in Section 408(b) of the Code, an annuity plan described in Section
403(a) of the Code, or a qualified trust described in Section 401(a) of the
Code.  For distributions made after 2001, the definition of Eligible Retirement
Plan shall also include an annuity contract described in Section 403(b) of the
Code and an eligible plan under Section 457(b) of the Code which is maintained
by a state, political subdivision of a state, or an agency or instrumentality of
a state or political subdivision of a state and which agrees to separately
account for amounts transferred into such plan from this Plan.  Effective
January 1, 2008, a direct rollover also may be made to a Roth IRA described in
Section 408A of the Code, subject to the conditions of Section 408A(e) of the
Code.


 
17
 
 
For purposes of this Section 6.5, the actuarial present value of a Participant's
Accrued Benefit shall be computed using the Applicable Mortality Table and the
Applicable Interest Rate, as defined below, but shall not be less than the
minimum benefit determined under paragraph (c) below.


(a)
Applicable Mortality Table:  For distributions commencing prior to 2008, the
mortality table prescribed by the Commissioner of Internal Revenue in accordance
with the requirements of Section 417(e)(3) of the Code as amended by the
Retirement Protection Act of 1994, based on the most recent prevailing
commissioner’s standard table (as defined in Section 807(d)(5)(A) of the Code)
used to determine reserves for group annuity contracts. For distributions
commencing on or after January 1, 2008, the “applicable mortality table” as
defined in Section 417(e)(3)(B) of the Code as amended by the Pension Protection
Act of 2006 as published by the Secretary of the Treasury for each year.



(b)
Applicable Interest Rate:  For distributions commencing prior to 2008, the
annual rate of interest on 30-year Treasury securities as published by the
Commissioner of Internal Revenue for the third full calendar month preceding the
first day of the Plan Year in which the distribution occurs. For distributions
commencing on or after January 1, 2008, the “applicable interest rate” as
defined in Section 417(e)(3)(C) of the Code as amended by the Pension Protection
Act of 2006 for the third full calendar month preceding the first day of the
Plan Year in which the distribution occurs.  The applicable interest rate as so
defined means the adjusted first, second and third segment rates determined
under Section 430(h)(2)(C) of the Code, with the adjustments prescribed in
Section 417(e)(3)(D) of the Code, as published by the Secretary of the Treasury.



 
18
 
 
(c)
Minimum Benefit:  In no event shall the actuarial present value of a
Participant’s Accrued Benefit determined under this Section 6.5 be less than the
present value of the Participant’s Accrued Benefit as of May 31, 1995 calculated
using the mortality table and interest rate specified in paragraph (c) of
Section 1.3 of the Plan as in effect on such date.



For purposes of this Section 6.5, if the present value of a Participant's vested
Accrued Benefit is zero, the Participant shall be deemed to have received a
distribution of such vested Accrued Benefit and the nonvested portion shall be
treated as a forfeiture.  If an Employee is deemed to have received a
distribution pursuant to this Section 6.5, and the Employee resumes employment
with the Employer before the date he incurs 5 consecutive 1 Year Breaks in
Service, upon reemployment his Accrued Benefit shall be restored to the amount
of such Accrued Benefit on the date of the deemed distribution.


Section 6.6.                      Payment.  The Company shall determine the
amount of pension benefit payable to any Participant in accordance with any
written request filed by the Participant specifying the time and payment form
permitted under this Article VI by which he desires distribution, and, subject
to the requirements of Section 6.7, shall direct the Trustee to commence such
distribution.  The benefit payable may be provided by means of an annuity
contract acquired by the Trustee from a legal reserve life insurance company
designated by the Company and containing such terms and provisions consistent
with the applicable pension involved as the Company shall determine.  The
Company may, at any time, direct the Trustee to assign over and deliver such
contract (which shall thereafter be nonassignable) to such Participant or his
Beneficiary.


Section 6.7.  Commencement of Benefits.  Notwithstanding any other provision of
the Plan, if the present value of a Participant’s Accrued Benefit exceeds $1,000
(or for distributions made before March 28, 2005, exceeds $5,000) and he becomes
entitled to distribution for any reason at any time prior to his Normal
Retirement Date, payment shall not commence unless the Company provides the
Participant (or his surviving spouse in the case of a distribution pursuant to
Section 7.1 or Section 7.2 of the Plan) with notice of the payment options
available to him and obtains his written consent to distribution.  Such consent
shall be valid only if:  (a) The notice includes a general description of the
material features and an explanation of the relative values of the optional
forms of benefit available under the Plan; (b) the notice advises the
Participant of his right to defer distribution and the consequences of failing
to defer distribution; (c) the consent is signed after such notice has been
received and no more than 180 days before his Pension Commencement Date; and (d)
if the Participant is married, the spouse also consents in accordance with the
spousal consent requirements of Section 6.4.


Section 6.8.                      Latest Commencement of Benefits.  Unless
otherwise elected by the Participant, payment of benefits shall commence no
later than 60 days after the close of the Plan Year in which occurs the latest
of:  (a) The Participant's attainment of age 65; (b) the Participant's
employment with the Employer terminates; or (c) the 10th anniversary of the
Participant's participation in the Plan occurs; provided, however, that if the
amount of benefits cannot be ascertained by such date, payment shall be
retroactive to such date, after ascertainment, and shall commence not later than
60 days after the amount is ascertained.


 
19
 
 
Section 6.9.                      Minimum Distribution Requirements.  All
distributions shall be made in accordance with the minimum distribution
requirements of Article XX and Section 401(a)(9) of the Code and the Regulations
thereunder.


Section 6.10.                      Required Beginning Date.  In accordance with
Section 401(a)(9) of the Code and the Regulations thereunder, in no event shall
distribution of a Participant's Accrued Benefit commence later than his
“Required Beginning Date,” determined as follows:


(a)
General Rule:  Except as provided in paragraph (b), the Required Beginning Date
shall be the first day of April in the calendar year following the later of the
calendar year in which the Participant retires or the calendar year in which the
Participant attains age 70½.



(b)
5% Owner:  The Required Beginning Date of a Participant who is a 5% owner
(defined in Section 416(i) of the Code but without regard to whether the Plan is
top-heavy) in the Plan Year ending with or within the calendar year in which
such owner attains age 70½ shall be the first day of April following the
calendar year in which he attains age 70½.  Once distributions have begun to a
5% owner under this Section, they shall continue to be distributed, even if he
ceases to be a 5% owner in a subsequent year.



(c)
Transition Rule:  Any Participant who attained age 70½ prior to 1999 may elect
to commence distribution of his Accrued Benefit as of the first day of April
following the calendar year in which the Participant attained age 70½, or any
later date, whether or not such Participant has retired by such date.



Section 6.11.                      Death Distribution Provisions.  Distributions
following a Participant’s death shall be made in accordance with the
requirements of Article XX and Section 401(a)(9) of the Code and the Regulations
thereunder.


Section 6.12.                      Pre-TEFRA Election.  Notwithstanding any
other term or provision of this Plan, the benefits of any Participant who had
accrued a benefit under the Prior Plan as of December 31, 1983, shall be
distributed at the time and in accordance with the terms of any written election
executed and filed by such Participant on or before December 31, 1983, if:  (a)
Such election specifies the time at which distribution shall commence, the
period over which distributions shall be made, and, in the case of any
distribution upon the Participant's death, the Beneficiary or Beneficiaries; (b)
such election has not been revoked by the Participant; (c) distribution at such
time and in accordance with such election would not have disqualified the trust
forming a part of the Prior Plan under Section 401(a)(9) of the Code or any
other provision of Section 401(a) of the Code as in effect immediately prior to
the applicability of said Section 401(a)(9) of the Code, as amended by the Tax
Equity and Fiscal Responsibility Act (“TEFRA”), to the Prior Plan; and (d) if
the Participant is married at the time he commences receiving benefits or the
time of his death (as the case may be), his spouse has consented, in writing,
witnessed by a Plan representative or a notary public, to distribution of his
retirement or death benefits in accordance with the terms of said election.  Any
changes in the designation shall be considered to be a revocation of the
designation; however, the mere substitution or addition of another Beneficiary
shall not be considered to be a revocation of the designation, so long as such
substitution or addition does not alter the period over which distributions are
to be made, directly or indirectly (for example, by altering the relevant
measuring life).


 
20
 
 
Section 6.13.                      Distribution on Account of Financial
Hardship. The hardship distribution provisions of this Section 6.13 shall apply
only with respect to a Former Participant who meets all of the following
requirements:


 
(a)
The Participant's employment with the Employer has terminated;



(b)
the Participant is not entitled to elect immediate distribution of his benefit
in a lump sum payment under Section 6.5 because the actuarial present value of
the Participant's vested Accrued Benefit, determined in accordance with the
provisions of Section 6.5, exceeds $10,000; and



(c)
the Participant can document circumstances of severe financial hardship (as
defined below).



A severe financial hardship shall mean an immediate and heavy financial need for
which the Participant lacks other available resources.  The following financial
needs shall be considered immediate and heavy:  Uninsured, deductible medical
expenses (within the meaning of Section 213(d) of the Code) of the Participant,
the Participant's spouse, children or dependents; the need to prevent eviction
of the Participant from, or a foreclosure on the mortgage of, the Participant's
principal residence; a material reduction in family income of the Participant
due to disability or death; and such other immediate and heavy financial needs
as the Company shall determine warrant distribution for hardship.  A Former
Participant who meets the requirements of this Section 6.13 may file with the
Company a written application for payment of some or all of his vested Accrued
Benefit on account of the financial hardship.  If the Company determines that a
distribution may be made consistent with the requirements of this Section 6.13,
the Company shall direct the Trustee to distribute some or all of the Former
Participant's vested Accrued Benefit in a lump sum payment.  Any distribution
made under this Section 6.13 shall comply with the election and spousal consent
requirements of Section 6.4, the direct rollover requirements of Section 6.5 and
the notice and consent requirements of Section 6.7.




ARTICLE VII


DEATH BENEFITS


Section 7.1.                      Qualified Preretirement Survivor Annuity.  The
provisions of this Section 7.1 shall apply to (a) any Participant or Former
Participant who was or is credited with 1 Hour of Service on or after August 23,
1984 or (b) any Former Participant not receiving benefits on August 23, 1984 who
was credited with 1 Hour of Service after January 1, 1976 and completed 10 Years
of Service prior to termination of his employment on or before August 23,
1984.  If any such Participant dies on or after attaining his Earliest
Retirement Age (as defined below) and prior to his Pension Commencement Date,
the Participant's surviving spouse, if any, shall receive the same survivor
annuity that would have been payable if the Participant had retired under the
50% Contingent Annuitant Option described in Section 6.3 on the day before his
death.  If such a Participant dies before attaining his Earliest Retirement Age
and before benefits have commenced, the Participant's surviving spouse, if any,
shall receive the same survivor annuity that would have been payable if the
Participant had terminated his employment on the date of death (or on the actual
date his employment terminated if earlier), survived to his Earliest Retirement
Age, retired under the 50% Contingent Annuitant Option at his Earliest
Retirement Age, and died on the day after attaining his Earliest Retirement
Age.  For purposes of this Section 7.1, the term Earliest Retirement Age means
the earliest date on which the Participant could elect to receive retirement
benefits under the Plan.  The term surviving spouse means the surviving spouse
of the Participant, provided that a surviving former spouse shall be treated as
a surviving spouse to the extent provided under a Qualified Domestic Relations
Order as described in Section 414(p) of the Code and Section 11.2 of the
Plan.  Benefits payable under this Section 7.1 shall generally commence as of
the first day of the month following the later of the date the Participant would
have attained his Earliest Retirement Age or the date of his death, unless the
spouse fails to consent to such distribution as required by Section 6.7.


 
21
 
 
Section 7.2.                      Early Survivor Annuity.  The provisions of
this Section 7.2 shall apply to (a) any living Former Participant not receiving
benefits on August 23, 1984 who was credited with at least 1 Hour of Service on
or after September 2, 1974, and who was not otherwise credited with any service
on or after January 1, 1976, or (b) to any Participant who was credited with at
least 1 Hour of Service on or after January 1, 1976 and who completed less than
10 Years of Service prior to termination of employment on or before August 23,
1984.  If any such Participant was in the employ of the Employer on or after
attaining his Qualified Early Retirement Age (as defined below), an early
survivor annuity shall be payable to his surviving spouse, if any, in the event
the Participant dies prior to his Pension Commencement Date, provided the
Participant and his spouse have been married to each other throughout the 1-year
period ending on the date of his death.  Payments under such annuity shall be
the payments which would have been made to the spouse under the 50% Contingent
Annuitant Option if the Participant had retired on the day before his
death.  For purposes of this Section 7.2, the term Qualified Early Retirement
Age means the latest of:  (a) The earliest date on which the Participant may
elect to receive a retirement pension under the Plan; (b) the first day of the
120th month beginning before the Participant reaches age 65; or (c) the date the
Participant begins participation in the Plan.


Section 7.3.                      Lump Sum Payment and Direct Rollover
Options.  Notwithstanding the foregoing provisions of this Article VII, if the
actuarial present value of the survivor annuity determined under Section 7.1 or
Section 7.2 is less than $5,000, the Company shall direct the Trustee to
distribute such benefit to the surviving spouse in a lump sum payment.  If the
present value of such survivor annuity exceeds $5,000, but does not exceed
$10,000, the surviving spouse may elect, in lieu of such survivor annuity, to
receive a distribution of such benefit in a lump sum payment determined in
accordance with the provisions of Section 6.5.  If the present value of such
survivor annuity exceeds $200, but does not exceed $10,000, and to the extent
distribution is not required under Article XX of the Plan, the surviving spouse
may elect, in lieu of the survivor annuity and lump sum payment options, to have
a portion or all of such distribution paid in the form of a direct rollover to
another Eligible Retirement Plan (as defined in Section 6.5).  For purposes of
determining the amount of any lump sum payment or direct rollover under this
Section 7.3, the actuarial present value of a survivor annuity shall be computed
in accordance with the provisions of Section 6.5 as in effect at the time of
distribution.


 
22
 
 
Section 7.4.                      Death Prior to Retirement.  In the event of
the death of a Participant prior to his Pension Commencement Date, no benefit
shall be payable under the Plan unless the Participant is survived by a spouse
who qualifies for a survivor annuity under the provisions of Section 7.1 or
Section 7.2.


Section 7.5.                      Death After Retirement.  If a Participant dies
after his Pension Commencement Date, no death benefit shall be payable except as
may be provided under the form of pension benefit in effect at the time of his
death.




ARTICLE VIII


SEVERANCE BENEFITS


Section 8.1.                      Percent Nonforfeitable.  A Participant shall
have a nonforfeitable (vested) interest in the following percentage of his
Accrued Benefit based on his Years of Service:


Years of Service                                           Nonforfeitable
Percentage


less than 5                                                          0%
5 or more                                                      100%


For Plan Years beginning before January 1, 1989, 10 shall be substituted for 5
in the table above.  Notwithstanding the provisions of this Section 8.1, or any
other provision of the Plan, each Active Participant shall have a 100%
nonforfeitable interest in all of his Accrued Benefit upon attainment of his
Normal Retirement Date.


Section 8.2.                      Payment of Severance Benefits.  If a
Participant's employment with the Employer ceases for any reason other than his
death, early retirement, or retirement on or after his Normal Retirement Date,
he shall thereupon cease to be a Participant hereunder except with respect to
such of his Accrued Benefit as to which he has acquired a nonforfeitable
interest, as determined under Section 8.1.  Such benefit shall be payable in
accordance with the provisions of Article VI upon his attainment of his Normal
Retirement Date, except as provided in Section 8.3.


Section 8.3.                      Early Payment of Severance Benefits.  If a
Participant's employment with the Company terminates after he has satisfied the
service requirement for early retirement as described in Section 5.2, he may
elect in writing at such time and in such manner as the Company shall specify to
have the Company advance payment of his vested Accrued Benefit to the first day
of any month following the date he attains 55 years of age.  In any case in
which payment of his benefit commences before his Normal Retirement Date, the
amount of the benefit shall be the benefit to which he would have been entitled
under Section 8.2 if payment had commenced on his Normal Retirement Date,
reduced in accordance with the provisions of Section 5.2. Notwithstanding the
foregoing, if the actuarial present value of a Participant's vested Accrued
Benefit satisfies the applicable dollar limitations of Section 6.5, such benefit
shall or may at his election be distributed in a lump sum payment and/or a
direct rollover in accordance with the provisions of Section 6.5 as soon as
administratively feasible following the Participant's termination of employment,
regardless of his age or service.


 
23
 
 
Section 8.4.                      Death of Participant Prior to Payment of
Severance Benefit.  In the event of the death of a Former Participant prior to
payment of any severance benefits to which he would otherwise have been entitled
under this Article VIII, no benefit shall be payable unless the Former
Participant is survived by a spouse who qualifies for a survivor annuity under
the provisions of Section 7.1 or Section 7.2.




ARTICLE IX


LIMITATIONS ON BENEFITS


Section 9.1.                      Definitions and Construction.  For purposes of
this Article IX, the following words and phrases shall have the following
respective meanings:


(a)
Affiliate:  As defined in paragraph (d) of Section 1.3 but subject to the
modifications of Section 414(b) and Section 414(c) of the Code described in
Section 415(h) of the Code.



(b)
Annual Benefit:  A retirement benefit payable annually in the form of a straight
life annuity.  Except as provided below, a benefit payable in a form other than
a straight life annuity shall be adjusted to the Actuarial Equivalent of a
straight life annuity before applying the limitations of this Article.  The
interest rate assumption used for determining the actuarial equivalence of such
other forms of benefits shall not be less than the greater of the rate otherwise
specified in paragraph (c) of Section 1.3 or 5%; provided, however, that for
purposes of adjusting for any form of benefit subject to Section 417(e)(3) of
the Code:



(i)           for Limitation Years commencing in 2002 and 2003, the Applicable
Interest Rate (as defined in paragraph (b) of Section 6.5) shall be substituted
for 5%;


(ii)           for Limitation Years commencing in 2004 and 2005, 5.5% shall be
substituted for 5%; and


(iii)           for Limitation Years commencing after 2005, the interest rate
shall not be less than the greatest of the rate otherwise specified in the Plan
or 5.5% or the rate that provides a benefit of not more than 105% of the benefit
that would be provided if the Applicable Interest Rate (as defined in Section
417(e)(3)) were the interest rate assumption.


 
24
 
 
The Annual Benefit shall not include any benefits attributable to Employee
contributions or rollover contributions, or assets transferred from a qualified
plan that was not maintained by the Employer.  No actuarial adjustment to the
benefit is required for (i) the value of a Joint and Survivor Annuity (as
defined in Section 6.2), (ii) the value of benefits that are not directly
related to retirement benefits (such as pre-retirement death benefits and
post-retirement medical benefits), and (iii) the value of post-retirement
cost-of-living increases made in accordance with Section 415(d) of the Code.


(c)
Compensation:  All of the Compensation (as that term is defined in Section
415(c)(3) of the Code and the Regulations thereunder) paid to an Employee by the
Employer, including, without limitation, salary, wages, commissions, tips,
bonuses, overtime pay and other items of taxable remuneration, and excluding the
following:



 
(i)
Employer contributions to a plan of deferred compensation which are not included
in the Employee’s gross income for the taxable year in which contributed or
Employer contributions under a simplified employee pension plan to the extent
such contributions are deductible by the Employee, or any distributions from a
plan of deferred compensation;



 
(ii)
amounts realized from the exercise of a nonqualified stock option, or when
restricted stock (or property) held by the Employee either becomes freely
transferable or is no longer subject to a substantial risk of forfeiture;



 
(iii)
amounts realized from the sale, exchange or other disposition of stock acquired
under a qualified stock option; and



 
(iv)
other amounts which receive special tax benefits, or contributions made by the
Employer (whether or not a salary reduction agreement) towards the purchase of
an annuity described in Section 403(b) of the Code (whether or not the amounts
are actually excludable from the gross income of the Employee).



 
Compensation for any Limitation Year shall mean the Compensation actually paid
or includable in gross income during such year.  Notwithstanding the preceding
provisions of this paragraph (c), for Plan Years commencing after 1997,
Compensation shall also include amounts contributed by the Employer on behalf of
the Employee pursuant to a salary reduction agreement to a cash or deferred
arrangement under Section 401(k) of the Code, a simplified employee pension
under Section 408(k)(6) of the Code, a tax sheltered annuity under Section
403(b) of the Code, a deferred compensation plan under Section 457 of the Code,
a cafeteria plan under Section 125 of the Code and/or, for Plan Years beginning
after 2000, a qualified transportation fringe under Section 132(f)(4) of the
Code.  Compensation shall also be limited to the Annual Maximum as defined in
paragraph (h) of Section 1.3.



 
25
 
 
 
For Limitation Years beginning on and after January 1, 2008, payments made by
the later of (i) 2½ months after severance from employment (as defined in
Section 1.415(a)-1(f)(5) of the Regulations) with the Employer or (ii) the end
of the Limitation Year that includes such date of severance shall be included in
Compensation if they are payments that, absent a severance from employment,
would have been paid to the Employee while the Employee continued in employment
with the Employer and are regular compensation for services during the
Employee’s regular working hours, compensation for services outside the
Employee’s regular working hours (such as overtime or shift differentials),
commissions, bonuses, or other similar compensation, and payments for accrued
bona fide sick, vacation or other leave, but only if the Employee would have
been able to use the leave if employment had continued.  Any payments not
described above are not considered Compensation if paid after severance from
employment, even if they are paid within 2½ months following severance from
employment or by the end of the applicable Limitation Year, except for payments
to an individual who does not currently perform services for the Employer by
reason of qualified military service (within the meaning of Section 414(u) of
the Code) to the extent these payments do not exceed the amounts the individual
would have received if the individual had continued to perform services for the
Employer rather than entering qualified military service.



(d)
Defined Benefit Plan:  A plan which is not a Defined Contribution Plan.  For
purposes of applying the limitations of this Article IX, all Defined Benefit
Plans (whether or not terminated) of the Employer shall be treated as one
Defined Benefit Plan.



(e)
Defined Contribution Plan:  A Plan which provides for an individual account for
each participant and benefits based solely on the amount contributed to each
participant’s account, and any income, expenses, gains, losses and forfeitures
which may be allocated thereto.



(f)
Employer:  As defined in paragraph (k) of Section 1.3 but using the definition
of Affiliate set forth in paragraph (a) above.



(g)
Limitation Year:  The Plan Year.



(h)
Maximum Permissible Amount:  The Maximum Permissible Amount shall mean the
lesser of $160,000 (indexed for cost of living adjustments provided for under
the Code) (the “Dollar Limitation”) or 100% of the Participant’s average
Compensation for his 3-consecutive Limitation Years of Service with the Employer
which produce the highest average (the “Compensation Limitation”), subject to
the following adjustments, if applicable:



 
26
 
 
 
(i)
If the Participant has less than 10 Years of Service as an Active Participant in
the Plan, the Dollar Limitation shall be multiplied by a fraction, the numerator
of which is the Participant’s number of Years of Service as an Active
Participant and the denominator of which is 10.  To the extent provided in the
Regulations, the preceding sentence shall be applied separately with respect to
each change in benefit structure of the Plan.



 
(ii)
If the Participant has less than 10 Years of Service with the Employer, the
Compensation Limitation shall be multiplied by a fraction, the numerator of
which is the Participant’s number of Years of Service with the Employer and the
denominator of which is 10.  In no event shall the foregoing provisions of
subparagraph (i) and this subparagraph (ii) reduce the Dollar Limitation or the
Compensation Limitation, as the case may be, to less than 1/10th of the
applicable limitation without regard to such provisions.



 
(iii)
If the Annual Benefit of a Participant commences before age 62:



(A)           If the Pension Commencement Date is before January 1, 2008, the
Annual Benefit shall be limited to the actuarial equivalent of an Annual Benefit
of such Dollar Limitation beginning at age 62, with actuarial equivalence
computed using whichever of the following produces the smaller amount:  (1) the
interest rate and mortality table or other tabular factor specified in the Plan
for determining actuarial equivalence for early retirement purposes, or (2) a 5%
interest rate and the applicable mortality table.


(B)           If the Pension Commencement Date is on or after January 1, 2008,
and the Plan does not have an immediately commencing straight life annuity
payable at both age 62 and the age of benefit commencement, the Annual Benefit
shall be limited to the actuarial equivalent of an Annual Benefit of such Dollar
Limitation beginning at age 62, with actuarial equivalence computed using a 5%
interest rate assumption and the applicable mortality table and expressing the
Participant’s age based on completed calendar months as of the Pension
Commencement Date.


(C)           If the Pension Commencement Date is on or after January 1, 2008,
and the Plan has an immediately commencing straight life annuity payable at both
age 62 and the age of benefit commencement, the Annual Benefit shall be limited
to the lesser of (1) the adjusted Annual Benefit determined under subparagraph
(iii)(B) above, or (2) the product of the Dollar Limitation multiplied by the
ratio of the annual amount of the immediately commencing straight life annuity
under the Plan at the Participant’s Pension Commencement Date to the annual
amount of the immediately commencing straight life annuity under the Plan
commencing at age 62, both determined without applying the limitations of
Section 415 of the Code.


 
27
 
 
 
(iv)
If the Annual Benefit of a Participant commences after age 65:



(A)           If the Pension Commencement Date is before January 1, 2008, the
Annual Benefit shall be limited to the actuarial equivalent of an Annual Benefit
of such Dollar Limitation, with actuarial equivalence computed using whichever
of the following produces the smaller amount:  (1) the interest rate and
mortality table or other tabular factor specified in the Plan for determining
actuarial equivalence for delayed retirement purposes, or (2) a 5% interest rate
and the applicable mortality table.


(B)           If the Pension Commencement Date is on or after January 1, 2008,
and the Plan does not have an immediately commencing straight life annuity
payable at both age 65 and the age of benefit commencement, the Annual Benefit
shall be limited to the actuarial equivalent of an Annual Benefit of such Dollar
Limitation, with actuarial equivalence computed using a 5% interest rate
assumption and the applicable mortality table and expressing the Participant’s
age based on completed calendar months as of the Pension Commencement Date.


(C)           If the Pension Commencement Date is on or after January 1, 2008,
and the Plan has an immediately commencing straight life annuity payable at both
age 65 and the age of benefit commencement, the Annual Benefit shall be limited
to the lesser of (1) the adjusted Annual Benefit determined under subparagraph
(iv)(B) above, or (2) the product of the Dollar Limitation multiplied by the
ratio of the annual amount of the immediately commencing straight life annuity
under the Plan at the Participant’s Pension Commencement Date to the annual
amount of the immediately commencing straight life annuity under the Plan
commencing at age 65, both determined without applying the limitations of
Section 415 of the Code.


 
28
 
 
 
(v)
The applicable mortality table for purposes of making the actuarial adjustments
provided for in paragraph (b) of this Section 9.1 and in subparagraphs (iii) and
(iv) above shall be the mortality table described in Revenue Ruling 2001-62.



Section 9.2.                      Limitation for Defined Benefit Plans.  The
Annual Benefit otherwise payable to a Participant under this and any other
Defined Benefit Plan maintained by the Employer shall not at any time exceed the
Maximum Permissible Amount.  If the benefit that a Participant would otherwise
accrue for a Limitation Year would produce an Annual Benefit which exceeds the
Maximum Permissible Amount, the rate of accrual shall be reduced to the extent
necessary so that the Annual Benefit equals the Maximum Permissible Amount.


Section 9.3.                      Small Benefits.  The limitation described in
Section 9.2 shall be deemed satisfied if the Annual Benefit otherwise payable to
a Participant is not more than $1,000 multiplied by the Participant's number of
Years of Service or parts thereof (not to exceed 10) with the Employer, and the
Employer has not at any time maintained a Defined Contribution Plan, a welfare
benefit plan as defined in Section 419(e) of the Code, or an individual medical
account as defined in Section 415(l)(2) of the Code in which such Participant
participated.


Section 9.4.                      Protection of Current Accrued
Benefit.  Notwithstanding the preceding provisions of this Article IX, if  a
Participant was a participant in any Defined Benefit Plan of the Employer on the
first day of the first Limitation Year beginning after 1986, the Maximum
Permissible Amount for such Participant shall not be less than his Current
Accrued Benefit.  A Participant's Current Accrued Benefit shall be his Accrued
Benefit under all such plans, when expressed as an Annual Benefit, determined as
if the Participant had separated from service as of the end of the last
Limitation Year commencing before 1987, without regard to any changes in the
terms and conditions of the Plan after May 5, 1986 or any cost-of-living
adjustment occurring after May 5, 1986.  The provisions of this Section 9.5
shall apply only if such plans met the requirements of Section 415 of the Code
for all Limitation Years beginning prior to 1987.


Section 9.5.                      Pre-1983 Benefit.  Notwithstanding the
preceding provisions of this Article IX, if a Participant was a participant in
any Defined Benefit Plan of the Employer on or before September 30, 1983, the
Maximum Permissible Amount for such Participant shall not be less than his
Accrued Benefit under all such plans on September 30, 1983, determined without
regard to Plan changes or cost-of-living increases after July 1, 1982.  The
preceding sentence shall apply only if such plans met the requirements of
Section 415 of the Code, as in effect on July 1, 1982, for all Limitation Years
beginning prior to September 30, 1983.




 
29
 
 
ARTICLE X


RESTRICTIONS ON BENEFITS


Section 10.1. Restrictions on Distributions to Certain Highly Compensated
Employees.


(a)
Application:  Paragraph (b) of this Section 10.1 shall apply to a Participant
only if he is among the 25 highest-paid Highly Compensated Employees in such
Plan Year.  The limitations set forth in paragraph (b) of this Section 10.1
shall become applicable to any such Participant unless:



 
(i)
After payment to such Participant of the benefits to which he is entitled, the
value of Plan assets equals or exceeds 110% of the value of the Plan’s current
liabilities (as defined in Section 412(l)(7) of the Code); or



 
(ii)
the value of all benefits to which such Participant is entitled is less than 1%
of the value of the Plan’s current liabilities.



 
For purposes of this Section 10.1, the benefits to which a Participant is
entitled shall include all loans in excess of the amounts set forth in Section
72(p)(2)(A) of the Code, any periodic income, any withdrawal values payable to a
living Employee, and any death benefits not provided for by insurance on such
Employee’s life.



(b)
Restrictions on Distributions:  If a Participant is subject to the provisions of
this Section 10.1, the annual benefit payable to him shall not exceed an amount
equal to the payments that would be made on such Participant’s behalf under a
single life annuity that is the Actuarial Equivalent of the sum of such
Participant’s Accrued Benefit and his other benefits under the Plan (if any).



(c)
Restrictions on Plan Termination:  In the event of Plan termination, the Accrued
Benefit of any Participant who is a Highly Compensated Employee shall be limited
to a benefit that is nondiscriminatory under Section 401(a)(4) of the Code.



           Section 10.2.  Removal of Limitations.  The limitations in Section
10.1 shall become inoperative and of no effect upon, and to the extent of, a
determination or ruling by the Internal Revenue Service that they are not
required.


Section 10.3.                      Definitions for Pension Protection Act
Funding-based Limits.  For purposes of this Section 10.3 and Section 10.4, the
following words and phrases shall have the following respective meanings:


(a)           AFTAP:  The adjusted funding target attainment percentage as
defined in Section 1.436-1(j)(1) of the Regulations.


 
30
 
 
(b)           Prohibited Payment:  A Prohibited Payment means:


(i)           Any payment for a month that is in excess of the monthly amount
payable under a straight life annuity to a Participant or Beneficiary whose
Pension Commencement Date occurs during any period that a limitation under
paragraph (b) of Section 10.4 is in effect; provided that, in the case of a
Beneficiary that is not an individual, the amount that is a Prohibited Payment
is the monthly amount payable in installments over 240 months that is
actuarially equivalent to the benefit payable to such Beneficiary;


(ii)           Any payment for the purchase of an irrevocable commitment from an
insurer to pay benefits;


(iii)           Any transfer of assets and liabilities to another plan
maintained by the Employer that is made in order to avoid or terminate the
application of the limitations of Section 10.4; and


(iv)           Any other amount that is identified as a Prohibited Payment in
Revenue Rulings, Procedures, Notices and other guidance published in the
Internal Revenue Bulletin.


(c)           Section 436 Contributions:  The contributions described in Section
1.436-1(f)(2) of the Regulations that are made in order to avoid the application
of the limitations of Section 436 of the Code under the Plan for a Plan Year.


(d)           Section 436 Measurement Date:  A Section 436 Measurement Date as
defined in Section 1.436-1(j)(8) of the Regulations.


Section 10.4.                      Pension Protection Act Funding-based Limits.


(a)           Suspension of Benefit Accruals:  Benefit accruals under the Plan
completely ceased in 2009.  In the event the Plan is amended to resume benefit
accruals, if the Plan's AFTAP for a Plan Year is less than 60%, benefit accruals
under the Plan shall again cease as of the applicable Section 436 Measurement
Date.  The preceding sentence shall cease to apply with respect to any Plan
Year, effective as of the first day of that Plan Year, upon payment by the
Company of the Section 436 Contributions specified in Section 1.436-1(f)(2)(v)
of the Regulations.


(b)           Distribution Restrictions:  The distribution restrictions in
subparagraphs (i) through (iv) shall take precedence over any inconsistent
provisions of the Plan.


(i)           In any case in which the Plan’s AFTAP for a Plan Year is less than
60%, a Participant or Beneficiary is not permitted to elect an optional form of
payment that includes a Prohibited Payment, and the Plan shall not pay any
Prohibited Payment with a Pension Commencement Date after the applicable Section
436 Measurement Date.


 
31
 
 
(ii)           During any period in which the Company is a debtor under Title 11
of the United States Code (or any similar federal or state law), a Participant
or Beneficiary is not permitted to elect an optional form of payment that
includes a Prohibited Payment, and the Plan shall not pay a Prohibited Payment
with a Pension Commencement Date that occurs during any period in which the
Company is such a debtor; provided, however, that the preceding clause shall not
apply for payments made within a Plan Year with a Pension Commencement Date that
occurs on and after the date on which the Plan’s actuary certifies that the
Plan’s AFTAP for that Plan Year is not less than 100%.


(iii)           Subject to subparagraph (iv), if the Plan’s AFTAP for a Plan
Year is 60% or greater but less than 80%, a Participant or Beneficiary is not
permitted to elect the payment of an optional form of payment that includes a
Prohibited Payment, and the Plan shall not make any Prohibited Payment with a
Pension Commencement Date on or after the applicable Section 436 Measurement
Date for the Plan Year to the extent the amount of the payment exceeds the
lesser of:


(A)           50% of the present value (determined in accordance with Section
417(e)(3) of the Code) of the benefit payable in the optional form of payment
that includes the Prohibited Payment; or


(B)           100% of the present value (determined under guidance prescribed by
the Pension Benefit Guaranty Corporation, using the interest and mortality
assumptions under Section 417(e) of the Code) of the maximum benefit guarantee
with respect to the Participant under Section 4022 of ERISA for the year in
which the Pension Commencement Date occurs.


(iv)           If an optional form of payment that is otherwise available under
the Plan is not available as of the Participant’s or Beneficiary’s Pension
Commencement Date because of the application of subparagraph (iii), the Plan
shall permit the Participant or Beneficiary to elect to:


(A)           Receive the amount not in excess of the amount permitted under
subparagraph (iii) (the “unrestricted portion of the benefit”) in the selected
optional form of payment at that Pension Commencement Date, and the balance of
the benefit (the “restricted portion of the benefit”) in any other optional form
of payment otherwise available under the Plan that does not included any
Prohibited Payment, in accordance with the requirements of Section 1.436-1(d)(3)
of the Regulations;
 
32
 
 


(B)           Commence benefits with respect to the Participant’s or
Beneficiary’s entire benefit under the Plan in any other optional form of
payment available under the Plan at the same Pension Commencement Date; or


(C)           Defer commence of the payments to the extent permitted by the
other requirements of the Plan and applicable law.


Only one Prohibited Payment (or series of Prohibited Payments under a single
optional form of payment) meeting the requirements of subparagraph (iii) may be
made with respect to any Participant during any period of consecutive Plan Years
to which the limitations under subparagraph (i), (ii) or (iii) apply.


(c)           Plan Amendment Restrictions:  Notwithstanding any other provision
of this Plan to the contrary, no amendment that has the effect of increasing
liabilities of the Plan by reason of increases in benefits, establishment of new
benefits, changing the rate of benefit accrual, or changing the rate at which
benefits become nonforfeitable will take effect in a Plan Year if the AFTAP for
the Plan Year is less than 80% (or is 80% or more but would be less than 80% if
the benefits attributable to the amendment were taken into account in
determining the AFTAP).  However, the prohibition in the preceding sentence will
no longer apply for a Plan Year if the Company makes the Section 436
Contributions specified in Section 1.436-1(f)(2)(iv) of the Regulations.




ARTICLE XI


SPENDTHRIFT TRUST AND QUALIFIED DOMESTIC RELATIONS ORDERS


Section 11.1.                      Prohibition Against Alienation.  Each and
every distribution, transfer or payment of any of the Trust funds, or property
into which the same may be converted, either of principal or income, made by the
Trustee shall be made only to the persons entitled thereto under the provisions
of this Plan and Trust (or, in the case of any minor Beneficiary, to the court
appointed legal guardian of such minor or to any other individual or institution
authorized under applicable state law to receive payments on behalf of such
minor Beneficiary) and not to any assignee or transferee of any such person, and
shall be free from anticipation or alienation, voluntary or involuntary.  No
money or other property, whether principal or income, payable or distributable
under the provisions of this Trust, shall be pledged, assigned, transferred,
sold or in any manner whatsoever anticipated, charged or encumbered by any
Participant or by any of the Beneficiaries, heirs, executors or administrators
of any Participant, nor shall the same be liable in any manner, while in the
possession of the Trustee, for the debts, obligations or liabilities of any such
person, voluntary or involuntary, or for any claim, legal, equitable or
otherwise, against any such person, including claims for alimony or for the
support of any spouse, and any attempted assignment, anticipation or other
disposition of any such interest shall be not merely voidable, but absolutely
null and void.  The foregoing provisions of this Section 11.1 shall apply to the
creation, assignment, or recognition of a right to any benefit payable with
respect to a Participant pursuant to a domestic relations order except that such
provisions shall not apply to a domestic relations order that is determined to
be a Qualified Domestic Relations Order as described in Section
11.2.  Notwithstanding the foregoing restrictions, a Participant’s Accrued
Benefit may be reduced to satisfy the Participant’s liability to the Plan due
to:  (a) The Participant’s conviction of a crime involving the Plan; (b) a
judgment or consent order or decree in an action for violation of fiduciary
standards; or (c) a settlement involving the Department of Labor or the Pension
Benefit Guaranty Corporation.  The preceding sentence shall be effective for
judgments, orders, decrees and settlements arising on or after August 5, 1997.


 
33
 
 
Section 11.2.                      Compliance with Qualified Domestic Relations
Orders.  Notwithstanding the provisions of Section 11.2 the Company shall direct
the Trustee to comply with a domestic relations court order calling for the
distribution of all or a portion of a Participant's nonforfeitable Accrued
Benefit to any current or former spouse, child or other dependent of the
Participant (the "Alternate Payee") if such order is determined to be a
Qualified Domestic Relations Order within the meaning of Section 414(p) of the
Code.  A domestic relations order shall be determined to be a Qualified Domestic
Relations Order if each of the following conditions is met:


(a)
The order specifies the name and last known mailing address of the Participant
and the name and mailing address of each Alternate Payee covered by the order.



(b)
The order specifies the amount or percentage of the Participant's nonforfeitable
Accrued Benefit to be paid by the Plan to each such Alternate Payee, or the
manner in which such amount is to be determined.



(c)
The order specifies the number of payments or period to which such order
applies.



(d)
The order specifies that it applies to the Plan.



(e)
The order does not require payment of any type or form of benefit, or any
option, not otherwise provided under the Plan.



 
34
 
 
(f)
The order does not require the Plan to provide increased contributions.



(g)
The order does not require the payment of benefits under the Plan to an
Alternate Payee which are required to be paid to another Alternate Payee under
another order previously determined to be a Qualified Domestic Relations Order.



For purposes of this Section 11.2, a domestic relations order shall mean any
judgment, decree, or order, including approval of a property settlement, which
relates to the provision of child support, alimony payments, or marital property
rights to a spouse, child, or other dependent of a Participant and which is made
pursuant to state domestic relations law (including community property
law).  Notwithstanding the restriction in paragraph (e) above, even if a
Participant continues to be an Employee of the Employer, a Qualified Domestic
Relations Order may require payments to an Alternate Payee to commence on the
earlier of:  (a) The date on which the Participant is entitled to a distribution
under the Plan; or (b) the later of (i) the date the Participant attains age 50
or (ii) the earliest date on which the Participant could commence benefits under
the Plan if he separated from service with the Employer, and the amount of such
payments to the Alternate Payee shall be calculated as if the Participant had
retired on the date on which such payments commence under the Qualified Domestic
Relations Order.  A domestic relations order may require payment of benefits to
an Alternate Payee in any form in which benefits may be paid to the Participant
under this Plan, except it may not require payment of benefits in the form of a
Joint and Survivor Annuity with respect to the Alternate Payee and his or her
subsequent spouse.  In the case of a domestic relations order entered prior to
1985, the Company shall treat such order as a Qualified Domestic Relations Order
if the Plan is paying benefits pursuant to such order on such date, and may
treat such order as a Qualified Domestic Relations Order even if it does not
meet the requirements of Section 414(p) of the Code.


Section 11.3.                      Procedure to Determine Status and
Notice.  When the Company receives a domestic relations order which purports to
be a Qualified Domestic Relations Order, the Company shall promptly notify the
Participant and any Alternate Payee of the receipt of such order and of the
procedures for determining the qualified status of domestic relations
orders.  Upon the receipt of the domestic relations order, the Company shall
have at least 60 days, or such other reasonable time period as may be prescribed
by Regulations, within which to determine whether the court order is a Qualified
Domestic Relations Order.  While the status of the order is being reviewed by
the Company (or by a court of competent jurisdiction) to determine whether it is
qualified, the Company shall direct the Trustee to separately account for the
amounts which would be payable to any Alternate Payee during such period if the
order was a Qualified Domestic Relations Order.  If within the 18-month period
beginning with the date on which the first payment would be required to be made
under the domestic relations order it is determined by the Company to be a
Qualified Domestic Relations Order, the Company shall direct the Trustee to pay
any amount separately accounted for, plus interest, to the Alternate Payee.  If
within the 18-month period it is determined that the domestic relations order is
not qualified or if the issue is not resolved, the Company shall direct the
Trustee to pay any amount separately accounted for, plus interest, to the person
or persons who would have been entitled to such amount had there been no
order.  Any determination that an Order is a Qualified Domestic Relations Order
which is made after the close of the 18-month period shall apply prospectively
only.  When the Company determines whether the domestic relations order is
qualified, it shall notify the Participant and each Alternate Payee of its
determination.


 
35
 
 


ARTICLE XII


ADMINISTRATION


Section 12.1.                      Authority.  Except to the extent the Company
otherwise designates pursuant to the provisions of Section 12.5, the Company
shall be the Plan administrator and the named fiduciary as defined in Section
402(a)(1) of ERISA and shall have authority to control and manage the operation
and administration of the Plan.


Section 12.2.                      Rights, Powers and Duties.  The Company shall
have such discretionary authority as may be necessary to discharge its
responsibilities under the Plan, including, without limitation, the following
powers, rights and duties:


(a)
To interpret and construe the provisions of the Plan;



(b)
to adopt such rules of procedure and regulations as are consistent with the
provisions of the Plan and as it deems necessary and proper;



(c)
to establish and carry out a funding policy and method consistent with the
purposes of the Plan and the requirements of applicable law, as may be
appropriate from time to time;



(d)
to determine all questions relating to the eligibility, benefits and other Plan
rights of Employees, Participants, and Beneficiaries;



(e)
to maintain and keep adequate records concerning the Plan and concerning its
proceedings and acts in such form and detail as the Company may decide;



(f)
to employ agents, attorneys, actuaries, accountants or other persons (who may
also be employed by or represent the Company or the Trustee) for such purposes
as the Company considers necessary or desirable; and



(g)
to designate any officer or other Employee of the Company or any other
individual to carry out any of the Company's duties, including all or any part
of its authority to manage and control the operation and administration of the
Plan.  The Company shall furnish the Trustee with the names and specimen
signatures of any such officer, Employee or individual and shall promptly notify
the Trustee of the termination of authority of any such person.  A written
statement signed by any such person may be relied upon by the Trustee or any
other person.



 
36
 
 
Section 12.3.                      Application of Rules.  In operating and
administering the Plan, the Company shall apply all rules of procedure and
regulations adopted by the Company in a uniform and nondiscriminatory manner so
that all Employees, Participants and Beneficiaries are treated similarly under
similar circumstances.


Section 12.4.                      Delegation to Committee.  The Company shall
have the right to designate a committee consisting of at least 2 persons to
carry out any and/or all of its responsibilities of control and management of
the operation and administration of the Plan.  If, but only if, the Company
designates such a committee, the remaining provisions of this Section 12.4 shall
be applicable.  A member of the committee may resign at any time by mailing to
the Company a written notice of resignation addressed to the Company or by
delivering written notice of such resignation to the Company.  The Company may
remove any member of the committee by written notice mailed or delivered to such
member.  Any such resignation or removal shall occur on the date specified in
the notice, but not less than 30 nor more than 60 days following the date of
delivery or mailing of such notice.  In the event of the death, removal or
resignation of a member of the committee, the Company may appoint a successor
unless such death, resignation or removal results in the committee having less
than 2 members, in which event the Company shall appoint such a successor.  The
committee shall act by a majority of its members either at a meeting or by a
written consent without a meeting.  The committee may appoint a Secretary and
Chairman.  The Company shall furnish the Trustee with the names and specimen
signatures of the members of the committee and shall promptly notify the Trustee
of the termination of office of any member of the committee and the appointment
of a successor.  Any written statement or direction signed by a majority of the
members of the committee may be relied upon by the Trustee or any other person.


Section 12.5.                      Plan Administrator and Named Fiduciary.  In
addition to the Company's right to delegate under paragraph (g) of Section 12.2
and Section 12.4, the Company may also designate any individual described in
paragraph (g) of Section 12.2 or the Committee described in Section 12.4 as the
Plan administrator or named fiduciary.


Section 12.6.                      Indemnification.  The Company shall indemnify
the committee described in Section 12.4 (including each member thereof), and any
and all other officers, Employees or directors of the Company to whom it or the
committee has delegated any fiduciary duties, against any and all claims,
losses, damages, expenses, and liabilities arising from their responsibilities
in connection with the Plan, unless the same is determined to be due to gross
negligence or willful misconduct.


Section 12.7.                      Expenses.  Any expenses incurred by the
Company or the Trustee with respect to the employment of  agents, attorneys,
actuaries, or other persons pursuant to the terms and provisions hereof,
including expenses incurred with respect to maintaining the Plan and Trust's
qualified and exempt status, respectively, shall be paid from the Trust fund
unless paid by the Company.


Section 12.8.                      Annual Statements.  As soon as practicable
after the close of each Plan Year, the Company shall provide each participant
with a statement of his Accrued Benefits as of the end of such Plan Year.


 
37
 
 
Section 12.9.                      Claims Procedure.  Claims for benefits shall
be filed with the Company on forms supplied by it.  If a claim is denied, in
whole or in part, the claimant shall be furnished with notice of the denial
within 90 days of the date that the initial claim was filed.  If, however,
special circumstances require an extension, written notice of an extension
(which may not exceed 90 days) shall be given to the claimant prior to the end
of the initial 90-day period.  The written denial of any claim shall contain the
specific reasons for the denial, a reference to the pertinent Plan provisions on
which the denial was based, a description of any additional materials required
for the claimant to perfect the claim (with an explanation of why such material
is necessary), and an explanation of the claims review procedures of Section
12.10, including a statement of the claimant’s right to bring a civil action
under ERISA following an adverse determination on review.


Section 12.10.                                 Claims Review.  Any participant
or Beneficiary who has had a claim denied, in whole or in part, may appeal, in
writing, to the Company.  The appeal must be filed with the Company not later
than 60 days after the claimant has received notice of the denial of his
claim.  The Company shall furnish the claimant a written decision regarding the
appeal within 60 days from the date the appeal was filed.  If special
circumstances require additional time for processing the appeal, a decision or
appeal shall be made as soon as possible, but in no event later than 120 days
following the date on which the appeal was filed.  The written decision
regarding the appeal shall contain the specific reasons for denial, a reference
to the pertinent Plan provisions on which the denial was based, a statement that
the claimant is entitled to receive, upon request and free of charge, reasonable
access to and copies of all documents and other information relevant to the
claim, and a statement of the claimant’s right to bring a civil action under
ERISA.




ARTICLE XIII


THE TRUSTEE


Section 13.1.                      General Powers.  Subject to the provisions of
this Plan and Trust, including the provisions in Section 14.2 relating to the
appointment of an investment manager, the Trustee shall have exclusive authority
and discretion to manage and control the assets of the Plan, and the Trustee
shall have the following powers, rights and duties in addition to those provided
elsewhere herein or by law:


(a)
To have the custody and care of all securities, funds and other property of the
Trust fund, and to receive, hold and administer all funds and property deposited
with the Trustee from time to time by the Company, and the income therefrom, and
to hold uninvested or to invest and reinvest said amounts from time to time in
property of any kind whatsoever, real or personal, domestic or foreign,
including, without limitation, stocks, common and preferred, shares or
participations in any common fund, trust or participation certificates,
interests in investment companies whether open-end or closed-end, options,
leaseholds, fee titles, bonds, notes, debentures, mortgages, deeds of trust and
real estate.



(b)
To purchase annuity, endowment, ordinary and/or term life insurance contracts
pursuant to the terms of Section 14.4.



 
38
 
 
(c)
To sell, exchange, convey, transfer or otherwise dispose of any property held by
the Trustee, by private contract or at public auction, for cash or on credit and
no person dealing with the Trustee shall be bound to see to the application of
the purchase money or to inquire into the validity, expediency or propriety of
any such sale or other disposition.



(d)
To vote upon any stocks, bonds or other securities, to give general or special
proxies or limited powers of attorney with or without power of substitution; to
exercise any conversion privileges, subscription rights or other options and to
make any payments incidental thereto; to oppose, to consent to or otherwise to
participate in corporate reorganizations or other changes affecting corporate
securities and to delegate discretionary powers and to pay any assessments or
charges in connection therewith; to deposit the securities of any issuers in any
voting trust or with any protective or like committee or trustee; and generally
to exercise any of the powers of an owner with respect to stocks, bonds,
securities or other property held by the Trust funds.



(e)
To settle, compromise or arbitrate any claim, debt or obligation due to or from
the Trustee, to commence or defend suits or legal proceedings and to represent
the Trust in all suits or legal proceedings in any court of law or before any
other body or tribunal, provided, however, that the Trustee shall not be
required to institute or continue litigation unless the Trustee is in possession
of adequate funds for that purpose or indemnified to its satisfaction by the
Company against counsel fees and all other expenses and liabilities to which the
Trustee may be subjected by any such action.



(f)
To make, execute, acknowledge and deliver any and all documents of transfer and
conveyance and any and all other instruments that may be necessary or
appropriate to carry out the powers herein granted.



(g)
To make, execute, incur, enter into and perform contracts, agreements,
obligations and evidences of indebtedness of the Trust; to execute, deliver or
endorse negotiable or nonnegotiable obligations of or belonging to the Trust; to
borrow money upon such terms and conditions as the Trustee shall deem advisable
and to pledge any part of the Trust as security therefor; to bring, defend,
compromise, settle or otherwise dispose of actions or suits at law or in equity;
to pay, settle, compromise, satisfy and collect judgments and decrees of
whatsoever nature; and to incur and pay all reasonable expenses in the
administration of the Trust.



(h)
To cause any property of the Trust to be issued, held or registered in the name
of the Trustee without qualification or description, or in the Trustee's name as
Trustee hereunder, or in the name of a nominee or nominees without qualification
or description; and to hold such property unregistered or in a condition which
will enable the transfer of title by delivery.



 
39
 
 
(i)
To collect all the income and profits of the Trust, and to pay all taxes,
assessments and other legal charges upon all property belonging to the Trust,
and all expenses growing out of the preservation and administration of the
Trust; and to determine the method of accounting.



(j)
To select depositories and/or custodians, which may include the Trustee or any
bank or trust company affiliated with the Trustee, for the deposit, care,
custody and safekeeping of any and all funds, securities and/or other property
of the Trust.



(k)
To keep such books and records, and prepare and render such reports as are
herein provided.



(l)
To employ agents, attorneys, actuaries, accountants or other persons (who may
also be employed by or represent the Company or the Trustee) for such purposes
as the Trustee considers necessary or desirable.



(m)
To invest and reinvest all or any part of the Trust through the medium of any
common, collective or commingled trust fund maintained by the Trustee, as the
same may have heretofore been or may hereafter be established or amended, which
is qualified under the provisions of Section 401(a) and exempt under the
provisions of Section 501(a) of the Code as such Sections may be from time to
time renumbered, and during such period of time as an investment through any
such medium shall exist, the Declaration of Trust of such fund shall constitute
a part of this Plan and Trust.



(n)
Generally, to do and perform all acts and things which the Trustee in the
Trustee's absolute discretion may deem necessary or appropriate for the proper
and advantageous preservation and administration of the Trust in the same manner
and to the same extent as an individual might or could do with respect to his
own property.



Section 13.2.                      Books of Account.  The Trustee shall keep
books of account which shall show all receipts and expenditures and shall be a
complete record of the operation of the Trust; and the Company may at any time
demand of the Trustee an accounting with respect to any and all accounts upon
agreeing to pay the necessary expenses of same.  The Trustee shall pay no
interest on any funds which may come into the Trustee's hands pursuant to this
Trust.


Section 13.3.                      Judicial Settlement.  The Trustee shall be
entitled at any time to have a judicial settlement of the Trustee's
account.  The Trustee may from time to time file with the Company a statement or
accounting of the Trustee's acts hereunder and the Company may enter into an
agreement approving and allowing the same, and any such agreement shall be
final, binding and conclusive upon all persons and parties hereto or claiming
any interest hereunder and shall be a full discharge and acquittance of the
Trustee with respect to the matters set forth in such statement or accounting.


 
40
 
 
Section 13.4.                      Limited Purpose.  The Trustee is a party to
this agreement solely for the purposes set forth herein and to perform the acts
set forth herein, and no obligation or duty shall be expected or required of the
Trustee except as expressly stated in this agreement.


Section 13.5.                      Dispute over Payment.  In the event that any
dispute shall arise as to the persons as to whom payment and the delivery of any
funds or property shall be made by the Trustee, the Trustee may retain such
payment and/or postpone such delivery until adjudication of such dispute shall
have been made in a court of competent jurisdiction and/or the Trustee shall
have been indemnified against loss to the Trustee's satisfaction.


Section 13.6.                      Indemnification.  The Company shall
indemnify, defend and otherwise hold harmless the Trustee, to the extent allowed
by law, for any loss, claim, liability, penalty, surcharge or related expense
arising out of or in connection with any act or omission of the Company or other
fiduciary with respect to the Plan and Trust, including, without limitation, any
direction to the Trustee by the Company or other party which the Trustee is
required to follow under the terms hereof.  The Trustee shall not be entitled to
indemnity, however, in any case in which the Trustee itself is guilty of gross
negligence or willful misconduct.  The foregoing shall not be construed to
relieve the Trustee from the performance of any duty it may have hereunder to
any Participants and Beneficiaries.  The indemnification rights of the Trustee
shall survive its resignation or removal or the termination of the Trust.


Section 13.7.                      Fees and Expenses.  The Trustee's fees for
administering this Trust shall be determined in accordance with its published
schedule of charges in effect at the time its services are rendered, unless
otherwise agreed upon by the Company and the Trustee.  If there is no such
schedule, the Trustee's fees shall be such as may be mutually agreed upon by the
Company and the Trustee; provided, however, that in the event the Trustee is an
Employee of the Company, the Trustee shall not receive a fee.  The Trustee's
fees and any and all  necessary expenses incurred by the Trustee in
administering this Trust shall be paid from the Trust fund unless paid by the
Company.


Section 13.8.                      Resignation or Removal of Trustee.  Any
Trustee may resign from this Trust by mailing to the Company a written notice of
resignation addressed to the Company or by delivering written notice of such
resignation to the Company.  The Company may remove any Trustee appointed by it
by written notice of such removal mailed to such Trustee or by delivering
written notice to such Trustee.  Such resignation or removal shall take effect
on the date specified in the letter of removal but not less than 30 nor more
than 60 days following the date of mailing or delivery of such notice if it be
not mailed.  Upon such resignation or removal, any and all expenses incurred by
the Trustee in connection with the settlement of such Trustee's accounts shall
be paid from the Trust fund unless paid by the Company.


Section 13.9.                      Successor Trustee.  In no event shall the
death, resignation or removal of a Trustee terminate this Trust.  The Company
shall have the duty of forthwith appointing a successor Trustee in the event of
the death, resignation or removal of all of the then acting Trustees or the sole
then acting Trustee, which successor Trustee shall be any individual and/or bank
and/or trust company it may desire.  Every successor Trustee shall have all of
the same full powers, rights, duties and obligations as are herein specified
with respect to each original Trustee hereunder.


 
41
 
 
Section 13.10.                                 Successor Trust.  Effective April
2, 2007, the provisions of the separate Trust, as it may be amended from time to
time, shall supersede the provisions of this Article XIII and shall supersede
any provisions of Article XIV which are inconsistent with the terms of such
separate Trust.




ARTICLE XIV


INVESTMENTS


Section 14.1.                      General.  Subject to the remaining provisions
of this Article XIV, the Trustee shall be authorized and empowered to invest and
reinvest the principal and income of the Trust in such securities or in such
property, real or personal, provided that such investments are situated within
the jurisdiction of the District Courts of the United States.


Section 14.2.                      Appointment of Investment Manager.  The
Company or the Trustee, at the direction of the Company, may appoint an
investment manager or managers to manage any assets of the Plan, which may
include the power to acquire and dispose of any of such assets.  Any such
investment manager must be registered as an investment adviser under the
Investment Advisers Act of 1940, a bank as defined in that act, or an insurance
company qualified to perform services relating to the  management, acquisition
and disposition of the Plan assets under the laws of more than one state, and
must acknowledge in writing that he or it is a fiduciary with respect to the
Plan.


Section 14.3.                      Protection of Trustee.  In the event that an
investment manager is appointed pursuant to Section 14.2, the Trustee shall
follow the direction of the investment manager regarding the investment and
reinvestment of the assets of the Plan under the management of the investment
manager, and the Trustee shall have no responsibility for the investment and
reinvestment of such assets.  The Trustee shall be under no duty or obligation
to review any investments to be acquired, held or disposed of pursuant to such
direction nor to make any recommendations with respect to the disposition or
continued retention of any such investment.  The Trustee shall have no liability
or responsibility for acting or not acting pursuant to the direction of, or
failing to act in the absence of any direction from, the investment
manager.  The Company hereby agrees to indemnify the Trustee and hold it
harmless from and against any claim or liability which may be asserted against
the Trustee arising out of or in connection with any act or omission of the
investment manager or which may be asserted against the Trustee by reason of its
acting or not acting pursuant to any direction from the investment manager or
failing to act in the absence of any such direction.


Section 14.4.                      Annuities and Insurance Contracts.  The
Trustee, upon the written direction of the Company, shall acquire and maintain
individual annuities, group annuities, endowment policies or life insurance
policies (hereinafter collectively referred to as “Contracts” and individually
as a “Contract”) upon and subject to the following terms and conditions:


 
42
 
 
(a)
The Trustee shall execute the application for any Contract to be applied for
under the Plan in such form as the Company shall approve.



(b)
The Trustee shall be the absolute owner of all Contracts which shall be held in
the Trust, and shall hold in the Trust, subject to the terms of this Plan and
Trust, such Contracts and all payments received with respect to any Contract.



(c)
The Trustee shall pay from the Trust premiums, assessments, dues, charges and
interest to acquire or maintain any Contract held in the Trust, and, for such
purposes, the Trustee may use any money held by it as part of the Trust.  If the
cash available in the Trust is not sufficient to pay all of such sums, the
Trustee shall liquidate other assets of the Trust and/or shall notify the
Company of the amount of deficiency; and the Trustee shall be under no duty or
obligation to make any such payments directed by the Company unless and until
the Trustee shall be in receipt of a Company contribution or other cash from
liquidation of other assets of the Trust or otherwise which is sufficient to
make such payments.



(d)
Upon written direction of the Company, the Trustee shall have the right to
exercise the following powers and authorities:  To collect and receive all
dividends or other payments of any kind payable with respect to, under, or
arising out of, any Contract held in the Trust or to leave the same with the
issuing insurance company; to convert from one form of Contract to any other
form of Contract; to change the person or persons designated in any Contract to
receive the proceeds; to designate any mode or settlement of the proceeds of any
Contract held in the Trust; to sell or assign any Contract held in the Trust; to
surrender for cash any Contract held in the Trust; to borrow sums of money from
the issuing insurance company upon any Contract issued by it and held in the
Trust and to repay such borrowings, provided that the Trustee shall borrow and
repay such sums only in respect of all Contracts for the time being held in the
Trust and upon a pro rata and uniform basis; to agree with the insurance company
issuing any Contract to any release, reduction, modification or amendment
thereof; and, without limitation of any of the foregoing, to exercise any and
all of the rights, options or privileges that belong to the absolute owner of
any Contract held in the Trust or that are granted by the terms of any Contract
or of this Plan and Trust.  The Trustee, upon the written direction of the
Company, shall deliver any Contract held in the fund to such person or persons
as may be specified in the direction.



(e)
No company issuing any Contract held in the Trust shall be deemed to be a party
to this Plan and Trust for any purpose, or to be responsible in any way for the
validity of this Plan and Trust, or to have any liability under this Plan and
Trust other than as stated in any Contract that is so issued by it.  Any
insurance company may deal with the Trustee as absolute owner of any Contract
issued by it and held in the Trust, without inquiry as to the authority of the
Trustee to so act, and may accept and rely upon any written notice, instruction,
direction, certificate or other communication from the Trustee believed by the
insurance company to be genuine and to be signed by an officer of the Trustee,
and shall incur no liability or responsibility by so doing.  The insurance
company shall have no obligation to look to the disposition of any sums paid by
it to the Trustee or to any person designated in any Contract.  No insurance
company shall be required to look into the terms of this Plan and Trust or
inquire into any action of the Trustee or as to whether any action of the
Trustee is authorized by the terms of this Plan and Trust.



 
43
 
 
(f)
The Trustee shall follow directions of the Company concerning the exercise or
nonexercise of any powers or options concerning any Contract held in the
Trust.  To the extent permitted by law, neither the Company nor the Trustee
shall be liable for the refusal of any insurance company to issue, modify or
convert any Contract, to take any other action requested by the Trustee, nor be
liable for the form, genuineness, validity, sufficiency or effect of any
Contract held in the Trust, nor for the act of any person or persons that may
render any Contract null and void; nor for the failure of any insurance company
to pay the proceeds and avails of any Contract as and when the same shall become
due and payable; nor for any delay in payment resulting from any provision
contained in any Contract; nor for the fact that for any reason whatsoever any
Contract shall lapse or otherwise be uncollectible.  Notwithstanding any other
provision of this Plan and Trust to the contrary, the Company hereby agrees to
indemnify the Trustee and hold it harmless from and against any claim or
liability which may be asserted against the Trustee by reason of its acting on
any direction from the Company or failing to act in the absence of any such
direction with respect to any Contract or the acquisition of any Contract or
exercise or nonexercise of any right or option thereunder.



(g)
In the event of any conflict between the terms of this Plan and the terms of any
Contract, the terms of this Plan shall control.





ARTICLE XV


GENERAL PROVISIONS REGARDING FIDUCIARIES


Section 15.1.                      Discharge of Duties.  Any fiduciary may serve
in more than one fiduciary capacity with respect to the Plan.  Each fiduciary
shall discharge such fiduciary's duties with respect to the Plan solely in the
interest of the Participants and Beneficiaries, and, as applicable to such
duties:


(a)
For the exclusive purpose of providing benefits to Participants and their
Beneficiaries and defraying reasonable expenses of administering the Plan;



(b)
with the care, skill, prudence and diligence under the circumstances then
prevailing that a prudent man acting in a like capacity and familiar with such
matters would use in the conduct of an enterprise of a like character and with
like aims;



 
44
 
 
(c)
by diversifying the investments of the Plan so as to minimize the risk of large
losses, unless under the circumstances it is clearly prudent not to do so; and



(d)
in accordance with the documents and instruments governing the Plan insofar as
such documents and instruments are consistent with the provisions of ERISA.



Section 15.2.                      Bonding.  All persons handling funds of the
Trust fund shall be bonded in such form and amount as required by ERISA.  The
cost of such bonding shall be paid by the Company, or if it fails to do so, by
the Trust fund.


Section 15.3.                      Insurance.  The Plan and Trust may obtain and
maintain insurance policies for itself and/or any fiduciary to cover liability
or losses occurring by reason of the act or omissions of a fiduciary, provided
such insurance shall permit recourse by the insurer against the fiduciary in the
case of a breach of a fiduciary obligation by such fiduciary.  The cost of such
insurance shall be paid by the Trust fund unless paid by the Company.  In
addition, the Company or any fiduciary may, at its or his own cost, purchase
such insurance for such fiduciary's own account.


Section 15.4.                      Nonliability.  No fiduciary shall:


(a)
Have any liability for any act or omission of any other person or entity except
to the extent otherwise required by ERISA;



(b)
be personally liable or answerable for any debts or liabilities of this Plan and
Trust; or



(c)
be liable for any acts or omissions of any predecessor or successor.





ARTICLE XVI


AMENDMENT AND TERMINATION


Section 16.1.                      Amendment.  Subject to the provisions of
Section 16.2 and Section 16.3, the Company shall have the right to amend this
Plan and Trust at any time and from time to time and all parties hereto or
claiming any interest hereunder shall be bound thereby; provided, however, that
no amendment shall:


(a)
Permit any part of the assets of the Trust to be diverted to purposes other than
for the exclusive benefit of Participants or their Beneficiaries;



(b)
permit any portion of such assets to revert to or become property of the Company
except as provided in Section 4.4;



(c)
increase the duties or liabilities of the Trustee without its written consent;
or



 
45
 
 
(d)
reduce any Participant's Accrued Benefit, except to the extent and in the manner
permitted under Section 412(c)(8) of the Code.  For purposes of this paragraph
(d), an amendment which has the effect of eliminating or reducing an early
retirement benefit or a retirement-type subsidy, or eliminating an optional form
of benefit (except as permitted by the Regulations), with respect to benefits
attributable to service before the amendment shall be treated as reducing
Accrued Benefits.  In the case of a retirement-type subsidy, the preceding
sentence shall apply only with respect to a Participant who satisfies (either
before or after the amendment) the preamendment conditions for the subsidy.  In
general, a retirement-type subsidy is a subsidy that continues after retirement,
but does not include a qualified disability benefit, a medical benefit, a social
security supplement, a death benefit (including life insurance), or a plant
shutdown benefit (that does not continue after retirement age).



Any such amendment shall be adopted by action of the Retirement Plan Committee
and shall apply prospectively unless the amendment specifically designates that
it is to have retroactive application and the retroactive application is
permissible under the provisions of ERISA and the Code.


Section 16.2.                      Amendment to Vesting Schedule.  In the event
of any amendment to the provisions in Section 8.1 setting forth a Participant's
nonforfeitable percentage of his Accrued Benefit derived from Company
contributions, then, as of the date such amendment is adopted, the Plan, as
amended, shall provide that, in the case of each Participant on the later of the
date the amendment is adopted or the date the amendment is effective, the
nonforfeitable percentage (determined as of such date) of such Participant's
Accrued Benefit derived from Company contributions is not less than such
percentage computed without regard to such amendment as of the later of the date
such amendment is adopted or becomes effective.  In addition, in the event of
any such amendment, each affected Participant who has completed at least 3 Years
of Service (or, for Plan Years commencing prior to 1989, 5 Years of Service)
prior to the end of the election period (as hereinafter defined) may elect,
during such election period, to have the nonforfeitable percentage of his
Accrued Benefit derived from Company contributions determined without regard to
such amendment; provided, however, that no election need be provided for any
Participant whose nonforfeitable percentage under the Plan, as amended, at any
time cannot be less than such percentage determined without regard to such
amendment.  The election period shall commence on the date that the amendment is
adopted and shall end on the latest of the following dates:  the date which is
60 days after the day the amendment is adopted; the date which is 60 days after
the day the amendment becomes effective; or the date which is 60 days after the
day the Participant is issued written notice of the amendment.  For purposes of
this Section 16.2, Years of Service shall be determined under the general
definition of Section 2.3 without regard to the provisions of any of the
paragraphs thereunder or provisos therein modifying such general
definition.  Any such election made by a Participant shall be irrevocable.


Section 16.3.                      Termination.  Notwithstanding anything to the
contrary herein contained, the Company reserves the right to terminate this Plan
and Trust in its entirety, such termination to become effective upon receipt by
the Trustee of a written instrument of termination signed on behalf of the
Company by its President or Vice President and attested by its Secretary or
Assistant Secretary.  Upon termination of the Plan, whether pursuant to this
Section 16.3, Section 17.2, or otherwise, the Trustee shall liquidate the Trust
and, after payment of all expenses of liquidation, the Company shall allocate
the remainder of the funds and cause them to be distributed by the Trustee in
the order set forth in Section 4044 of ERISA to the extent of the sufficiency of
such funds and, subject to the foregoing, in the manner that the Company shall
determine.  Upon partial termination of the Plan by operation of law, the
Trustee shall segregate and liquidate the portion of the Trust allocable to
affected Participants and Beneficiaries.  After payment of all expenses of
liquidation, the Company shall allocate the remainder of such portion of the
funds and cause them to be distributed by the Trustee to those affected in the
order set forth in Section 4044 of ERISA to the extent and sufficiency of such
funds and, subject to the foregoing, in the manner that the Company shall
determine.  Notwithstanding anything to the contrary herein contained, in the
event of such termination or partial termination, each affected Employee shall
thereupon acquire a nonforfeitable interest in his Accrued Benefit determined as
of the date of such termination or partial termination to the extent funded as
of such date.  In the event of such complete or partial termination of this
Plan, no Participant or Beneficiary affected thereby shall have any recourse
toward the satisfaction of his nonforfeitable benefits hereunder from other than
the assets of the Trust allocable to him and from the Pension Benefit Guaranty
Corporation.


 
46
 
 


ARTICLE XVII


MERGER, DISSOLUTION AND ADOPTION


Section 17.1.                      Merger.  In the event that a Company shall
lose its existence by merger into or consolidation with any other entity or
entities, the entity or entities into which it is merged, or the resulting
entity or entities, may continue this Plan and Trust upon executing a proper
supplemental agreement with the Trustee.  In the case of any merger or
consolidation with, or the transfer of assets and liabilities to, any other
plan, provision shall be made so that each  Participant and Beneficiary of the
Plan on the date thereof would, if such other plan then terminated, receive a
benefit immediately after the merger, consolidation or transfer which is equal
to or greater than the benefit he would have been entitled to receive
immediately prior to the merger, consolidation or transfer if this Plan had been
then terminated.


Section 17.2.                      Loss of Existence.  In the event that a
Company is legally dissolved or legally declared bankrupt or insolvent, or in
the event that any Company shall lose its existence by merger into or
consolidation with another entity or entities and if, in this last event, the
entity or entities into which it is merged or the resulting entity or entities
shall not agree to continue this Plan and Trust by proper agreement with the
Trustee, then, upon any of such events, this Plan and Trust shall automatically
terminate with respect to such Company, and the Trustee shall dispose of the
Accrued Benefit of each Participant who is an Employee or former Employee of
such Company in the manner directed by the Company (or in the manner determined
by the Trustee if no such direction is given) in accordance with the provisions
of Section 16.4


Section 17.3.                      Adoption by Affiliates.  Any Affiliate may
adopt this Plan and Trust and thereby become a party hereto if CPI Corp.
approves.




 
47
 
 
ARTICLE XVIII


MISCELLANEOUS PROVISIONS


Section 18.1.                      Addresses.  A Former Participant shall keep
the Company informed as to his address.  The Company, the Plan administrator and
the Trustee shall not be required to do anything further than sending all
papers, notices, payments or the like to the last address given them by the
Former Participant unless they can be shown to have acted in bad faith, having
had actual knowledge of the Former Participant's whereabouts.


Section 18.2.                      Impossibility.  If it becomes impossible for
the Company or the Trustee to perform any act under this Plan, that act shall be
performed which, in the judgment of the Company or the Trustee, as the case may
be, will most nearly carry out the intent and purpose of this Plan.  Any
individual or entity in any way interested in this Plan and Trust shall be bound
by any acts performed under such conditions.


Section 18.3.                      Necessary Acts.  All parties to this
agreement, or claiming any interest hereunder, agree to perform any and all acts
and execute any and all documents and papers which are necessary or desirable
for carrying out any provisions of this Plan and Trust.


Section 18.4.                      Discharge of Trustee.  The Trustee shall be
fully discharged from all liability for any amount paid to a Participant,
Beneficiary or anyone else in accordance with the provisions hereof, and the
Trustee shall be under no obligation or duty to see to the application of any
monies so paid.


Section 18.5.                      Underscored References.  The underscored
references contained herein are included only for convenience, and they shall
not be construed as a part of this Plan and Trust or in any respect affecting or
modifying its provisions.


Section 18.6.                      Number and Gender.  The masculine and neuter,
wherever used herein, shall refer to either the masculine, neuter or feminine;
and, unless the context otherwise requires, the singular shall include the
plural and the plural the singular.


Section 18.7.                      Governing Law.  This Plan and Trust shall be
construed and administered in accordance with the laws of the State of Missouri
to the extent that such laws are not preempted by the laws of the United States
of America.


Section 18.8.                      Binding Effect.  This Plan and Trust shall be
binding upon the heirs, executors, administrators, distributees, successors and
assigns of all parties hereto, present and future.


Section 18.9.                      Benefits.  Benefits shall not be paid except
upon the Participant's separation from employment or death or at or after his
Normal Retirement Date.




 
48
 
 
ARTICLE XIX


TOP-HEAVY PROVISIONS


Section 19.1.                      Definitions.  For purposes of this Article
XIX, the following words and phrases shall have the following meanings:


(a)
Accrued Benefit.  As defined in paragraph (a) of Section 1.3, however, in
determining the present value of the cumulative Accrued Benefit or the account
balance in one or more Defined Contribution Plans (as defined in paragraph (e)
of Section 9.1) for any Employee or former Employee, (i) such amounts shall be
increased by the aggregate distributions made with respect to such Employee
under this Plan (and under any other plan or terminated plan of the Employer
with respect to the determination of a Top-heavy Group) during the 1-year period
ending on the Determination Date, provided, however, that in the case of a
distribution made for any reason other than severance from employment, death, or
disability, this provision shall be applied by substituting “5-year period” for
“1-year period,” and (ii) such present value and account balance of an Employee
who is a Non-key Employee but who was a Key Employee in a prior year, or of any
former Employee who has performed no services for the Employer at any time
during the 1-year period ending on the Determination Date, shall not be taken
into account.



(b)
Annual Retirement Benefit:  A benefit payable annually in the form of a single
life annuity (with no ancillary benefits) beginning at a Participant's Normal
Retirement Date.



(c)
Applicable Percentage:  The lesser of 2% multiplied by a Participant's number of
Years of Service with the Employer or 20%.  For purposes of this paragraph (c),
Years of Service shall not include any Plan Year ending with or during such Year
of Service if the Plan was not a Top-Heavy Plan for that Plan Year, or any Plan
Year beginning prior to January 1, 1984, or any Plan year for which the Plan
benefits no Key Employee or former Key Employee.



(d)
Average Compensation:  A Participant's average Compensation (as defined in
paragraph (c) of Section 9.1) over the 5-consecutive Plan Years during which the
Participant had the greatest aggregate Compensation.  The Plan Years taken into
account under the preceding sentence shall be properly adjusted for Plan Years
in which the Participant did not complete a Year of Service.  Furthermore, a
Plan Year shall not be taken into account if it began before January 1, 1984 or
if the Plan was not a Top-heavy Plan during such Plan Year.



(e)
Determination Date:  With respect to any Plan Year, the last day of the
preceding Plan Year, or, in the case of the first Plan Year of the Plan, the
last day of such Plan Year.



 
49
 
 
(f)
Permissive Aggregation Group:  A group of qualified plans of the Employer not
required to be included in a Required Aggregation Group but whose inclusion
would not cause such group to fail to meet the requirements of Section 401(a)(4)
and Section 410 of the Code.



(g)
Required Aggregation Group:  Each qualified plan of the Employer in which a Key
Employee participates (or participated at any time during the 5-year period
ending on the Determination Date) and each other qualified plan (whether or not
terminated) of the Employer which enables any such plan to meet the requirements
of Section 401(a)(4) or Section 410 of the Code.



(h)
Top-heavy Plan:  With respect to any Plan Year, this Plan if as of the
Determination Date:  (i) The present value of the cumulative Accrued
Benefits  under the Plan of Key Employees exceeds 60% of the present value of
the cumulative Accrued Benefits under the Plan of all Employees; or (ii) the
Plan is part of a Required Aggregation Group that is a Top-heavy
Group.  Notwithstanding the foregoing, in no event shall the Plan be considered
a Top-heavy Plan for any Plan Year in which it is part of a Required Aggregation
Group or Permissive Aggregation Group which is not a Top-heavy Group.



(i)
Top-heavy Group:  A Required Aggregation Group or a Permissive Aggregation Group
in which as of the Determination Date the sum of (i) the present value of the
cumulative Accrued Benefits of Key Employees in all Defined Benefit Plans (as
defined in paragraph (d) of Section 9.1) included in such group and (ii) the
aggregate of the account balances of Key Employees in all Defined Contribution
Plans included in such group exceeds 60% of a similar sum determined for all
Employees.  For purposes of making the foregoing determination for any Defined
Benefit Plan, the Accrued Benefit of each Non-Key Employee shall be determined
under the method which is used for accrual purposes for all such plans of the
Employer, or, if there is no such method, as if such benefit accrued not more
rapidly than the slowest accrual rate permitted under the fractional rule of
Section 411(b)(1)(C) of the Code.  When plans with different Determination Dates
are aggregated, the Determination Dates that fall within the same calendar year
shall be used.



Section 19.2.                      Applicability.  The provisions of this
Article XIX shall be effective for any Plan Year beginning after 1983 in which
the Plan is determined to be a Top-heavy Plan and shall supersede any
conflicting provisions in the Plan.


Section 19.3.                      Minimum Benefit.  The Accrued Benefit derived
from Company contributions for each Participant who is a Non-key Employee, when
expressed as an Annual Retirement Benefit, shall not be less than the Applicable
Percentage of the Participant's Average Compensation.  If the form of benefit is
other than a single life annuity, the Accrued Benefit of each such Participant
must be the Actuarial Equivalent of such Annual Retirement Benefit.  If the
benefit commences at a date  other than at Normal Retirement Date, the benefit
must be at least the Actuarial Equivalent of the minimum single life annuity
benefit commencing at Normal Retirement Date.  No additional benefit accruals
shall be provided under this Section 19.3 to the extent that the total accruals
on behalf of the Participant attributable to Company contributions will provide
an Annual Retirement Benefit of 20% of the Participant's Average
Compensation.  This Section 19.3 shall not apply to any Participant to the
extent that the Participant is covered under any other qualified plan or plans
of the Employer and the minimum allocation or benefit requirement applicable to
such Participant will be met in the other plan or plans.


 
50
 
 
Section 19.4.                      Minimum Vesting.  The vesting schedule set
forth in Section 8.1 shall be superseded by the following schedule:


Years of Service                                           Nonforfeitable
Percentage


Less than 2                                                                  0%
2 but less than 3                                                       20%
3 but less than 4                                                       40%
4 but less than 5                                                       60%
5 or more                                                                  100%


Such vesting schedule shall apply to all benefits within the meaning of Section
411(a)(7) of the Code except those attributable to Employee contributions,
including benefits accrued before the effective date of Section 416 of the Code
and benefits accrued before the Plan became a Top-heavy Plan.  If the vesting
schedule of the Plan shifts in or out of the schedule in this Section 19.4 for
any Plan Year because of the Plan's top-heavy status, such shift constitutes an
amendment of a Participant's nonforfeitable percentage and is subject to the
restrictions and election described in Section 16.2.  However, this Section 19.4
shall not apply to the Accrued Benefit of any Employee who does not have an Hour
of Service after the Plan initially becomes top heavy and such Employee's
Accrued Benefit attributable to Company contributions shall be determined
without regard to this Section.




ARTICLE XX


MINIMUM DISTRIBUTION REQUIREMENTS
 
Section 20.1.  General Rules.  The provisions of this Article XX shall apply for
purposes of determining required minimum distributions for calendar years
beginning with the 2002 calendar year and will take precedence over all contrary
provisions of the Plan.  Notwithstanding the other provisions of this Article,
distributions may be made under a designation made before January 1, 1984, in
accordance with Section 242(b)(2) of the Tax Equity and Fiscal Responsibility
Act (TEFRA) and Section 6.12 of the Plan.  All distributions required under this
Article shall be determined and made in accordance with the Regulations under
Section 401(a)(9) of the Code.
 
Section 20.2.  Time and Manner of Distribution.  The Participant’s entire
interest shall be distributed, or begin to be distributed, to the Participant no
later than the Participant’s Required Beginning Date.  As of the first
Distribution Calendar Year, distributions to a Participant, if not made in a
single sum, may only be made over one of the following periods:  (i) the life of
the Participant, (ii) the joint lives of the Participant and a Designated
Beneficiary, (iii) a period certain not extending beyond the life expectancy of
the Participant, or (iv) a period certain not extending beyond the joint life
and last survivor expectancy of the Participant and a Designated Beneficiary.
 
 
51
 
 
(a) Death of Participant Before Distributions Begin:  If the Participant dies
before distributions begin, the Participant’s entire interest will be
distributed, or begin to be distributed, no later than as follows:
 
                (i) If the Participant’s surviving spouse is the Participant’s
sole Designated Beneficiary, distributions to the surviving spouse
                will begin by December 31 of the calendar year immediately
following the calendar year in which the Participant died, or by
                December 31 of the calendar year in which the Participant would
have attained age 70½, if later.
 
                (ii) If the Participant’s surviving spouse is not the
Participant’s sole Designated Beneficiary, distributions to the Designated
                  Beneficiary will begin by December 31 of the calendar year
immediately following the calendar year in which the Participant died.
 
                (iii) If there is no Designated Beneficiary as of September 30
of the year following the year of the Participant’s death, the
                Participant’s entire interest will be distributed by December 31
of the calendar year containing the 5th anniversary of the
                Participant’s death.
 
                (iv) If the Participant’s surviving spouse is the Participant’s
sole Designated Beneficiary and the surviving spouse dies after
                the Participant but before distributions to the surviving spouse
begin, this paragraph (a), other than subparagraph
                (i), will apply as if the surviving spouse were the Participant.


For purposes of this paragraph (a) and Section 20.5, distributions are
considered to begin on the Participant’s Required Beginning Date (or, if
subparagraph (iv) applies, the date distributions are required to begin to the
surviving spouse under subparagraph (i)).  If annuity payments irrevocably
commence to the Participant before the Participant’s Required Beginning Date (or
to the Participant’s surviving spouse before the date distributions are required
to begin to the surviving spouse under subparagraph (i)), the date distributions
are considered to begin is the date distributions actually commence.
 
(b) Form of Distribution:  Unless the Participant’s interest is distributed in
the form of an annuity purchased from an insurance company or in a single sum on
or before the Required Beginning Date, as of the first Distribution Calendar
Year distributions will be made in accordance with Sections 20.3, 20.4 and 20.5
of this Article.  If the Participant’s interest is distributed in the form of an
annuity purchased from an insurance company, distributions thereunder shall be
made in accordance with the requirements of Section 401(a)(9) of the Code and
the Regulations.  Any part of the Participant’s interest which is in the form of
an individual account described in Section 414(k) of the Code will be
distributed in a manner satisfying the requirements of Section 401(a)(9) of the
Code and the Regulations that apply to individual accounts.
 
 
52
 
 
Section 20.3.  Determination of Amount to be Distributed Each Year.
 
(a) General Annuity Requirements:  If the Participant’s interest is paid in the
form of annuity distributions under the Plan, payments under the annuity will
satisfy the following requirements:
 
                (i) The annuity distributions will be paid in periodic payments
made at intervals not longer than one year;
 
                (ii) the distribution period will be over a life (or lives) or
over a period certain not longer than the period described in
                Section 20.4 or Section 20.5;
 
                (iii) once payments have begun over a period certain, the period
will be changed only in accordance with Section 20.6;
 
                (iv) payments will either be nonincreasing or increase only as
follows:
 
                   (A) by an annual percentage increase that does not exceed the
annual percentage increase in an eligible cost-of-living
                   index (as defined in Section 1.401(a)(9)-6, Q&A-14, of the
Regulations) for a 12-month period ending in the year during
                   which the increase occurs or a prior year;
 
                   (B) by a percentage increase that occurs at specified times
and does not exceed the cumulative total of annual
                   percentage increases in an eligible cost-of-living index
since the Pension Commencement Date, or if later, the
                   date of the most  recent percentage increase;
 
                   (C) by a constant percentage of less than 5% per year,
applied not less frequently than annually;
 
                   (D) to the extent of the reduction in the amount of the
Participant’s payments to provide for a survivor benefit upon
                   death, but only if the Beneficiary whose life was being used
to determine the distribution period described in
                   Section 20.4 dies or is no longer the Participant’s
Beneficiary pursuant to a qualified domestic relations order within
                   the meaning of Section 414(p) of the Code;
 
 
53
 
 
(E) to pay increased benefits that result from a Plan amendment.
 
(b) Amount Required to be Distributed by Required Beginning Date:  The amount
that must be distributed on or before the Participant’s Required Beginning Date
(or, if the Participant dies before distributions begin, the date distributions
are required to begin under paragraph (a) of Section 20.2) is the payment that
is required for one payment interval.  The second payment need not be made until
the end of the next payment interval even if that payment interval ends in the
next calendar year.  Payment intervals are the period for which payments are
received, e.g., bi-monthly, monthly, semi-annually, or annually.  All of the
Participant’s benefit accruals as of the last day of the first Distribution
Calendar Year will be included in the calculation of the amount of the annuity
payments for payment intervals ending on or after the Participant’s Required
Beginning Date.
 
(c) Additional Accruals After First Distribution Calendar Year:  Any additional
benefits accruing to the Participant in a calendar year after the first
Distribution Calendar Year will be distributed beginning with the first payment
interval ending in the calendar year immediately following the calendar year in
which such amount accrues.
 
Section 20.4.  Requirements for Annuity Distributions that Commence During
Participant’s Lifetime.
 
(a) Joint Life Annuities Where the Beneficiary Is Not the Participant’s
Spouse:  If the Participant’s interest is being distributed in the form of a
joint and survivor annuity for the joint lives of the Participant and a
nonspouse Beneficiary, annuity payments to be made on or after the Participant’s
Required Beginning Date to the Designated Beneficiary after the Participant’s
death must not at any time exceed the applicable percentage of the annuity
payment for such period that would have been payable to the Participant, using
the table set forth in Section 1.401(a)(9)-6, Q&A-2(c)(2), of the Regulations,
in the manner described in Q&A-2(c)(1) of the Regulations, to determine the
applicable percentage.  If the form of distribution combines a joint and
survivor annuity for the joint lives of the Participant and a nonspouse
Beneficiary and a period certain annuity, the requirement in the preceding
sentence will apply to annuity payments to be made to the Designated Beneficiary
after the expiration of the period certain.
 
(b) Period Certain Annuities:  Unless the Participant’s spouse is the sole
Designated Beneficiary and the form of distribution is a period certain and no
life annuity, the period certain for an annuity distribution commencing during
the Participant’s lifetime may not exceed the applicable distribution period for
the Participant under the Uniform Lifetime Table set forth in Section
1.401(a)(9)-9, Q&A-2, of the Regulations for the calendar year that contains the
Pension Commencement Date.  If the Pension Commencement Date precedes the year
in which the Participant reaches age 70, the applicable distribution period for
the Participant is the distribution period for age 70 under the Uniform Lifetime
Table set forth in Section 1.401(a)(9)-9, Q&A-2, of the Regulations plus the
excess of 70 over the age of the Participant as of the Participant’s birthday in
the year that contains the Pension Commencement Date.  If the Participant’s
spouse is the Participant’s sole Designated Beneficiary and the form of
distribution is a period certain and no life annuity, the period certain may not
exceed the longer of the Participant’s applicable distribution period, as
determined under this paragraph (b), or the joint life and last survivor
expectancy of the Participant and the Participant’s spouse as determined under
the Joint and Last Survivor Table set forth in Section 1.401(a)(9)-9, Q&A-3, of
the Regulations, using the Participant’s and spouse’s attained ages as of the
Participant’s and spouse’s birthdays in the calendar year that contains the
Pension Commencement Date.
 
 
54
 
 
(c) Death After Distributions Begin:  If the Participant dies after distribution
of his interest begins in the form of an annuity meeting the requirements of
this Article XX, the remaining portion of the Participant’s interest will
continue to be distributed over the remaining period over which distributions
commenced.
 
Section 20.5.  Requirements for Minimum Distributions Where Participant Dies
Before Date Distributions Begin.
 
(a) Participant Survived by Designated Beneficiary:  If the Participant dies
before the date distribution of his interest begins and there is a Designated
Beneficiary, the Participant’s entire interest will be distributed, beginning no
later than the time described in subparagraph (a)(i) or (a)(ii) of Section 20.2,
over the life of the Designated Beneficiary or over a period certain not
exceeding:
 
                (i) Unless the Pension Commencement Date is before the first
Distribution Calendar Year, the life expectancy of the Designated Beneficiary
                determined using the Beneficiary’s age as of the Beneficiary’s
birthday in the calendar year immediately following the calendar year of the
                 Participant’s death; or
 
                (ii) if the Pension Commencement Date is before the first
Distribution Calendar Year, the life expectancy of the Designated Beneficiary
                 determined using the Beneficiary’s age as of the Beneficiary’s
birthday in the calendar year that contains the Pension Commencement Date.
 
(b) No Designated Beneficiary:  If the Participant dies before the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant’s entire interest will be completed by December 31 of the calendar
year containing the 5th anniversary of the Participant’s death.
 
 
55
 
 
(c) Death of Surviving Spouse Before Distributions to Surviving Spouse
Begin:  If the Participant dies before the date distribution of his interest
begins, the Participant’s surviving spouse is the Participant’s sole Designated
Beneficiary, and the surviving spouse dies before distributions to the surviving
spouse begin, this Section 20.5 will apply as if the surviving spouse were the
Participant, except that the time by which distributions must begin will be
determined without regard to subparagraph (a)(i) of Section 20.2.
 
Section 20.6.  Changes to Annuity Payment Period.
 
(a)           Permitted Changes.  An annuity payment period may be changed only
in association with an annuity payment increase described in paragraph (a)(iv)
of Section 20.3 or in accordance with paragraph (b) of this Section 20.6.
 
(b)           Reannuitization:  An annuity payment period may be changed and the
annuity payments modified in accordance with that change if the conditions in
paragraph (c) of this Section 20.6 are satisfied and:  (i) the modification
occurs when the Participant retires or in connection with a Plan termination;
(ii) the payment period prior to modification is a period certain without life
contingencies; or (iii) the annuity payments after modification are paid under a
qualified joint and surivivor annuity over the joint lives of the participant
and a Designated Benefiticiary, the Participant’s spouse is the sole Designated
Beneficiary, and the modification occurs in connection with the Participant’s
becoming married to such spouse.
 
(c)           Conditions:  The conditions in this paragraph (c) are satisfied
if:
 
(i)           The future payments after the modification satisfy the
requirements of Section 401(a)(9) of the Code and Section 1.401(a)(9) of the
Regulations and this Article, determined by treating the date of the change as a
new Pension Commencement Date and the actuarial present value of the remaining
payments prior to modification as the entire interest of the Participant;
 
(ii)           for purposes of Section 415 and Section 417 of the Code, the
modification is treated as a new Pension Commencement Date;
 
(iii)           after taking into account the modification, the annuity,
including all past and future payments, satisfies the requirements of Section
415 of the Code, determined at the original Pension Commencement Date, using the
interest rates and mortality tables applicable to such date; and
 
(iv)           the end point of the period certain, if any, for any modified
payment period is not later than the end point available to the Participant at
the original Pension Commencement Date under Section 401(a)(9) of the Code and
this Article XX.
 
 
56
 
 
Section 20.7.  Payments to a Surviving Child.
 
(a)           Special Rule:  For purposes of this Article XX, payments made to a
Participant’s surviving child until the child reaches the age of majority (or
dies, if earlier) shall be treated as if such payments were made to the
surviving spouse to the extent the payments become payable to the surviving
spouse upon cessation of the payments to the child.
 
(b)           Age of Majority:  For purposes of this Section, a child shall be
treated as having not reached the age of majority if the child has not completed
a specified course of education and is under the age of 26.  In addition, a
child who is disabled within the meaning of Section 72(m)(7) of the Code when
the child reaches the age of majority shall be treated as having not reached the
age of majority so long as the child continues to be disabled.
 
Section 20.6.  Definitions.
 
(a) Designated Beneficiary:  An individual who is designated as the Beneficiary
of a Participant under the Plan and is a Designated Beneficiary under Section
401(a)(9) of the Code and Section 1.401(a)(9)-4 of the Regulations.
 
(b) Distribution Calendar Year:  A calendar year for which a minimum
distribution is required.  For distributions beginning before the Participant’s
death, the first Distribution Calendar Year is the calendar year immediately
preceding the calendar year which contains the Participant’s Required Beginning
Date.  For distributions beginning after the Participant’s death, the first
Distribution Calendar Year is the calendar year in which distributions are
required to begin pursuant to paragraph (a) of Section 20.2.
 
(c) Life Expectancy:  Life expectancy as computed by use of the Single Life
Table in Section 1.401(a)(9)-9, Q&A-1, of the Regulations.
 
(d) Required Beginning Date:  A Participant’s Required Beginning Date as defined
in Section 6.10.




 
57
 
 


IN WITNESS WHEREOF, on behalf of the Company the Retirement Plan Committee has
adopted and authorized the execution of this amendment and restatement of the
Plan this ___ day of January, 2010.


CPI CORP.


By_____________________________


Title____________________________


“Company”
 
58
 
 
 